                                                         USJ>C SDNY                        l
                                                                                           ''
UNI TED STAT ES DI STRI CT COURT                     I• DOCUMENT
SOU THERN DISTRICT OF NEW YORK                       I: FLECrRONfCALLY          FILED
                                                     1
                                                     j uoc #:
- - - - -------- -- - - ----------------------x        VATE FI-:-
                                                               L-::
                                                                  E-D-,:~ + - , - ~ ~---

CHR I STINE THOMA ,

                         Plaint i ff ,                       1 7 Ci v . 4389

      - aga i nst -                                             OPINION

THE FOX LONG TE RM DISABILITY PLAN                            AND ORDER
AND THE LIFE INSURANCE COMPANY OF
NORTH AMERICA ,

                         De f enda n ts .

-------- - -- - -- - ----------------------- x

APPEARANC E S :

             Attor n eys for Pla i ntiff

             LAW OF FICE OF MARK SCHERZER
             29 Jo h n Street , Suite # 11 03
             New Yo r k , NY 10038
             By : Albert C. Wieber , Esq .


             Attorn eys for Defendants

             RUSSO & TONER LLP
             33 Wh i teha ll Street , 1 6 th Floor
             New York , NY 10004
             B:    Kevin G. Horbatiuk , Esq .
Sweet, D.J .



              The plaintiff , Christine Th oma ("Thoma" or

"Plaintiff" ) , has moved for judgment on the administrative

record . The defendants, The Fox Long Term Disability Plan (the

"Plan") and Life Insurance Company of North America ("LINA")

(collectively, the "Defendants "), have also moved for judgment

on the administrative record .



              Based upon the facts and conc lusi ons set forth below,

the motion of Thoma is granted , and the motion of the Defendants

is denied .



  I.    Prior Proceedings



              Thoma filed a claim under the Plan for Long Term

Disability ("LTD") benefits due to chron i c pain as a result of a

histor y of multiple spinal surgeries. Thoma's incur date for her

long term d isability c laim was October 10 , 2013 . Her application

was approved for benefits that comme n ced on April 8 , 2014 . Thoma

was paid LTD benefits until May 1 3 , 20 16. During that period of

time, the disability definition changed from a "Regular

Occupation " definition to an "any occupation" definition.



                                     1
              LINA advised Thoma that after reviewing her claim for

continuing LTD benefits , LINA was unable to continue paying LTD

benefits beyond May 13 , 2016 . LINA ' s initial adverse benefit

determination resulted from an Independent Medical Examination

("IME")     conducted by an orthopedic surgeon .



              Thoma submitted an administrative appea l      regarding

LINA ' s initial adverse benefit determination . During her appeal ,

a Board Certified Specialist in Physical Medicine &

Rehabil i tation ,   Dr . Howard L. Grattan ("Dr. Grattan " ) , provided

LINA a summary and review of Thoma's medical records. Dr .

Grattan acknowledged that Thoma had functional impairments due

to her prior history of spinal surgery but opined that she was

not restricted from all work activity . LINA issued its final

adverse benefit determination on January 27 ,       2017 .



             Thoma commenced the instant action on June 9 ,       2017

alleging violations of ERISA , 29 U. S . C . §§ 1001 et seq . The

parties instituted motions for summary judgment pursuant to Rule

56 of the Federal Rules of Civil Procedure and executed a

written consent , pursuant to O'Hara v. Nat ' l     Union Fire Ins .

Co .,   642 F.3d 110   (2d Cir. 2011), to a bench trial on the

parties '   submissions with the District Court .



                                      2
             The motions were heard and marked fully submitted on

June 20 , 201 8 .



   II.    The Applicable Standard



             Although co urts often treat motions for judgment on

the administrative record as motions for summary judgment under

Rule 56 of the Federal Rules of Ci v il Procedure , the court may

instead treat such a motion as requesting "a bench trial on the

papers[,] with the District Court acting as the finder of fact."

See O' Hara,    642 F . 3d at 116 (citati o n and qu o tation marks

omitted). In the latter scenario, "it must be clear that the

parties consent t o a bench trial on the parties' submissi o ns"

and the district court must "make explicit findings of fact and

con c lusi o ns o f law explaining the reasons for its decision."

Muller v. First Unum Life Ins . Co. , 341 F. 3d 119, 124              (2d Cir.

2003)    (citing Fed. R. Civ. P . 52(a)). Here, the parties have

exe c uted a written consent to a b e nch trial o n their

submissions. See Ho rbatiuk Deel . Ex . C. Th e findings of fact and

c o nclusions of law are acc o rdingly set forth below. 1



   III. Findings of Fact



      To the extent a f i ndin g of fact inc l udes a conclusion of law , it is
deemed a conclusion of law , and vi c e versa .
           The facts are set forth in Plaintiff ' s Rule 56 . 1

Statement of Facts, Defendants' Counter Rule 56.1 Statement of

Facts , Defendants' Local Rule 56 . 1 Statement of Facts, and

Plaintiff ' s Counter Rule 56 . 1 Statement of Facts . Unless

otherwise indicated, Plaintiff has proven the facts set forth

below by a preponderance of the evidence.



           1.    Thoma was employed as a Senior Producer by Fox

News Channel and Fox Business Network ("Fox News " ) at the time

she went out on disability . See Compl . ~21; Ans . ~21 ; AR930-31

[Thoma Resume]; AR327 [ACCLAIM Notes, "Employer Information " and

"Job Title"] .



           2.    Fox News is located in New York City , and Thoma

was employed by Fox News in New York. See Compl . ~6; Ans. ~6;

AR327   ["Employer Information"]; AR930-31 [Thoma Resume]; AR802

[04 - 24 - 2014 Notification of Ineligibility for N. J . State

Temporary Disability Benefits] ; AR874    [Fox News Senior Producer

Job Description] .



           3.    Fox Entertainment Group Inc .   ("Fox") established

and maintained a Group Long Term Disability Income Plan (the

"LTD Plan") for its employees and the employees of its
                                   4
subsidiary and affiliate companies. See AR16 [Group Policy];

AR18 -1 9 [Group Policy Classes of Participants]; AR22-15 [Group

Policy Amendments, adding and/or revising Classes of

Participants].



           4.    LINA is a corporation engaged in the business of

issuing and administering policies of group long term disability

insurance. See AR1386 [Regulatory Settlement Agreement, ~l] .



           5.    The LTD Plan 's coverage is provided through a

Group Policy No. VDT-980008   (the "Group Policy") , issued by

LINA. See Compl . ~13 ; Ans. ~13; AR16 et seq.   [Group Policy];

AR2-15 [Group Policy Amendments] .



           6.    Thoma was a covered participant in the Plan. See

Compl . ~16; Ans . ~16.



           7.    The LTD Plan is an "employee welfare benefit

plan" subject to ERISA and is subject to enforcement under

ERISA. See Compl . ~10; Ans. ~10.



           8.    Prior to the time Thoma went out on disability ,

she requested the operative LTD Plan documentation and was

provided by Fox , the Plan administrator , with a copy of the
                                    5
Group Policy (AR16 - 48) and several of the amendments                 (AR2 - 16) .

See A. Chr i stopher Wieber Dee l.       (" ACW Dee l." ) !! 1 - 2 .



            9.     Subsequently , during the admi nistration of her

claim , Thoma made three separate requests for operat i ve p l an

documents - i nclud i ng spec i fic requests (on two occas i ons) for

any documents whi c h LINA believed conferred it discretiona r y

aut h o r ity . See ACW Dee l. Ex . 3 at 3 ; AR1752 . On each occasion ,

LINA provided only t he Group Policy and severa l amendments . See

ACW Dee l. !!3 - 6 ; AR94 1 -47 [ 03 - 06 - 2015 Counsel AR Request

Letter] ; AR46 1 2 [03 - 31 - 2015 LINA Response Letter ]; ACW Deel . Ex .

3 [05 - 24 - 20 1 6 Counsel AR Request Letter] ; AR391 - 95 [ 06 - 30 - 2016

LI NA AR Response Lette r ] ; AR1749 - 57 [ 02 - 02 - 2017 Counsel AR

Request Letter] ; AR369 [LINA AR Response Letter] .



            10 .   At no t i me did either Fox News or LINA provide

Thoma wi th the Appo i ntment of Claim Fiduciary (" ACF ," at ARl) .

See ACW Dee l. ! 6.



            11 .   The Group Policy nowhere contains language

conferr in g discretiona r y authority on LINA , no r incorporat i ng or

endorsi n g the ACF . See AR 1 6- 48 .




                                         6
           12 .   The Group Policy states that "[t]he entire

contract will be made up of the Policy , the application of the

Employer , a copy of which is attached to the Policy, and the

applications , if any , of the Insureds . " AR39. Moreover , it

states that "[n]o change in the Policy will be valid until

approved by an executive officer of the Insurance Company " and

"[t]his approval must be endorsed on, or attached to , the

Policy." See AR40 .



           13.    The ACF is not designated as an amendment ,

endorsement , or attachment to the Group Po l icy , nor does it

contain language attaching , annexing , or otherwise incorporating

itself into the Group Policy . See ARl. The ACF contains

precatory language that "authorizes the issuance of appropriate

amendments to any Policies to reflect this appointment and the

authority and respons i bility granted to the Claim Fiduciary. "

Id .



           14 .   Amendments to the Group Policy produced by LINA

are marked as such . See AR2 - 16 .



           15 .   At the time LINA terminated Thoma's claim , the

Group Policy provided that Thoma (as a Class 1 Participant , see

AR275) is disabled if she is (1) "unable to perform the material
                                      7
duties of any occupation for which ... she is , or may reasonably

become , qualified based on education , training or experience "

and (2) "unable to earn 60 % or more of ... her Indexed

Earnings." See AR20 .



           16 .   At the time Thoma went out on disability , her

monthly earnings were $13 , 906 . 85. See AR54 , 495 , 888 , 2017 . At

the time her benefits were terminated , LINA calcu l ated her

indexed monthly earnings to be $14,004 . 20 . See AR1056 [01-25-

2016 LINA Transferable Ski lls Analysis] . LINA thus ca l culated

the 60 % "wage requirement" as $8,402 . 52/month , or

$100 , 830.24/year. Id.



           17.    Shortly after graduating from Rutgers University

with a B. A. in Communications , Thoma started work as a Page at

NBC in 1987. See AR92 2 [10-14-2015 C . Thoma Letter]. She

remained at NBC for 13 years and was promoted to news writer in

1988/89 (at age 24 , the youngest to hold that position at that

time), to segment producer , and , ultimately , to field producer

(during the period between 1992 and 2000). Id . See also AR930 - 31

[C . Thoma Resume] ; AR216- 1 9 [06-26-2014 SSA Work History

Report].




                                    8
            18.   In May 2000, Thoma was hired by Fox News as a

line producer and, within a few years, she was promoted to

Senior Producer.    Id. In that capacity, she ultimately oversaw

"all editorial, production, and control room duties for daytime

and primetime shows" and produced "breaking news, business news,

crime stories, politics and general news coverage." Id. During

her time at Fox, she was Senior Producer for such programs as

Fox & Friends,    On the Record with Greta Van Susteren, and

Dayside with Linda Vester.    Id. With several short interruptions

(to work on a documentary in 2007, and to provide election

coverage from October to No v ember 2011), Thoma continued to work

as a Senior Producer for Fox until her condition forced her to

stop working in October 2013.    Id.



           19.    Thoma expressed pride and a sense of

accomplishment in her career:



           I am extraordinarily proud of my career in
           television production. I worked in the industry
           for 26 years, a woman in a male-dominated field,
           starting with a page position at NBC, and
           attaining one of the highest rungs in the
           business, as a senior producer on nationally
           prominent TV shows on Fox. I am a news-aholic and
           media-junky. I loved working in this field, and
           would happily return to work if it were at all
           possible.


AR922   [10-14-2015 C. Thoma Letter].
                                   9
          20.    Thoma met her husband, Rich Thoma, at Fox News in

2001. See AR938 [10-12-2015 R. Thoma Letter]. Mr. Thoma attested

that she "was in charge of (2) hours of programming on the

weekend ," "was very much a leader whom the talent and control

room crew respected," and "she l oved her job and was promoted

several times over her Fox career. " Id.



          2 1.   Dr. Vessa, who has treated Thoma for over 10

years, corroborated Thoma's dedication, writing that "I have no

doubt from what she reported to me that she very much enjoyed

her career ," and observ ing that "[s]he and her husband did the

same kind of work and I think that formed a bond between them."

See AR1174-75 [10-12-2015 Dr. Vessa Letter].



          22 .   Thoma was diagnosed as a child with severe

scoliosis. See AR922, 1248, 1761, 1853, 1983. Since the age of

14 (in 1979), Thoma has undergone a series of major surgeries to

her back. AR727, 1540, 1759, 1853, 1983, 2026.



          23.    The first surgery, intended to correct her

scoliosis, was the implantation of Harrington Rod

instrumentation and a fusion from T4 to L4.    Id. This surgery was

a major procedure, during which "[t]he surgeon lays bone grafts
                                 10
across the exposed surface of each vertebra " so that "[t]hese

grafts will regenerate, grow into the bone, and fuse the

vertebrae together." AR2153 et seq . In order "[t]o support the

fusion of the vertebrae , the surgeon uses a steel rod, extending

from the bottom to the top of the curve ," which "is attached by

hooks that are suspended from pegs inserted into the bone." Id.

Th e "st eel rod is jacked up and then locked into place to

support the spine securely." Id. Recovery is prolonged and

difficult, as "patients must wear a full body cast and lie in

bed for 3-6 months until fusion is comp lete enough to stabilize

the spine ." Id. In Thoma's case , she was placed in a body cast

for nine months. See AR1983-84.



          24.   While the Harrington Rod fusion procedure was

considered "go ld standard" treatment for scoliosis in 1979, by

the mid-1980s it was being replaced by other instrumentation

procedures - such as the Luque Rod, the Luqu e-Harrington Rod,

the Cotrel-Dubousset , and the Texas Scottish-Rite Hospital

procedures - because of the documented inadequacies and failures

associated with the Harrington Rod fusion procedure. AR2165. See

also AR590 et seq. In particular, the following relevant

shortcomings have been well-reported in the medical literature:




                                  11
•   Substantial Probability of Developing Flat-Back
    Syndrome: "About 40 % of Harrington patients have a
    condition called the flat back syndrome , because the
    procedure eliminates normal lordosis (the inward
    curving of the lower back) .... In later years ,
    however, the disks may collapse below the fusion,
    making it difficult to stand erect , and the condition
    can cause significant pain and emotional d istress ."
    See AR2165 . See also AR590("Unfortunately, the use of
    distraction as the sole correction tool resulted in
    the loss of normal sagittal plane alignment " and
    "[t]he loss of normal lumbar lordosis was associated
    with ' flat back syndrome'"); AR974 , M. O. Lagrone,
    "Treatment of Symptomatic Flatback After Spinal
    Fusion," 70 J. Bone Joint Surg . Am . 569 - 80 , Apr . 1988
     ("The previous use of distraction instrumentation with
    a hook placed at the level of the lower lumbar spine
    or the sacrum was the factor that was most frequently
    identified as leading to the development of the
    flatback syndrome " ) ; AR1214 et seq., at 1215-16, B.S.
    Lonner, " FAQs About Flatback Syndrome ," downloaded
    from SpineUniverse, Sept . 2015 ("Patients treated with
    Harrington rods often did very well for years or even
    decades. Their spine could compensate for the
    'fl attening' of lordosis with normal discs below the
    fusion. Eventually, as the discs below the fusion wore
    out (degenerated) , the individual lost the ability to
    stand upright and developed pain"); AR2182 et seq. , at
    2183 , Wheeless' Textbook of Orthopaedics , "Ha rrington
    Instrumentation," 2012 ("Reduced lumbar lordosis -
    'flatback' deformity - can develop over time.")

•   Increased Incidence of Pain Associated with Flat-Back
    Syndrome and Lumbar Rod Fixation: "Iatrogenic loss of
    lordosis is now frequently recognized as a
    complication following placement of thoracolumbar
    instrumentation, especially with distraction
    instrumentation. Flat-back syndrome is characterized
    by forward inclination of the trunk, inability to
    stand upright, and back pain .... The most common cause
    of the deformity includes the use of distraction
    instrumentation in the lumbar spine and
    pseudarthrosis ." See AR961 et seq., at 961 , G. C.
    Wiggins, et al. , "Management of Iatrogenic Flat-Back
    Syndrome ," 15 Neurosur. Focus 1-9, 2003 . See also
    AR2182, Wheeless ' - "Harrington Instrumentation,"
    ("Lower level of arthrodesis in lumbar curves should
                           12
not extend to lower lumbar region unless it is
absolutely necessary; a v oid arthrodesis to L-5 & L-4,
if possible; [with] lower level of arthrodesis, there
is more back pain"); AR2 215 et seq., at 2215, V.
Sarvahi, et al., "Characterization of Gait Function in
Patients with Post-Surgical Sagittal (Flatback)
Deformity: A Prospective Study of 21 Patients," 27
Spine 232 8 -37, Nov. 2 002 ("Patients with flatback
develop several compensatory mechanisms. The goal of
the compensation is to maintain an efficient gait and
decrease joint damage, but these safeguards fail over
time. Flatback not only causes backache, abnormal
posture, and abnormal body mechanics but also
compromises the stability of gait and taxes the knee
and hip joints adversely"); AR957, "FAQs About
Flatback Syndrome," ("The main symptoms are difficulty
standing upright with low back and often thigh and
groin pain. The patient's symptoms typically will
worsen as the day progresses with a sense of fatigue
and increasing difficulty in the ability to achieve
erect posture. Patients flex or bend their hips and
knees to allow them to obtain an upright position.
This is often exhausting as the day progresses. Some
patients also have symptoms of sciatica and spinal
stenosis with leg pain and weakness exacerbated by
walking. Some individuals will have neck and upper
back pain as they strain to align themselves. These
symptoms often become disabling, requiring narcotic
medications, and limiting the individual's ability to
perform routine daily activities."); AR2184 et seq.,
at 2184, K.J. Paonessa, et al., "Back Pain and
Disability After Harrington Rod Fusion to the Lumbar
Spine for Scoliosis," 17 Spine, Supp. 8, 249-53, Aug.
199 2 ("The study group had a higher rate of secondary
surgeries for complications or late disc disease below
the fusion, a higher back pain score, more
difficulties with normal daily activities, needed more
regular pain medications, and had more episodes of
back pain"); AR2192 et seq., at 2192, 2196, B.K.
Potter, et al., "Current Concepts Review: Prevention
and Management of Iatrogenic Flatback Deformity," 86
J. Bone Joint Surg. 1793-1808, Aug. 2004 ("The
etiology of flatback syndrome may be multifactorial,
but the most common cause is iatrogenic loss of lumbar
lordosis secondary to Harrington distraction
instrumentation"); id. ("At the time of a ten-year
follow-up, Cochran et al. noted subjacent
                      13
    retrolisthesis in fifteen (63 %) of twenty four
    patients with a fusion to L4 or LS; all fifteen had
    low-back pain , and eleven had degenerative changes ." )

•   Increased Incidence of Degeneration Above/Below Fusion
    Levels: " The essentia l prob l em in fusion , despite its
    frequent success, is that the lost mobility of the
    fused segment places additional stresses on adjacent
    levels of the vertebral column . The consequence is an
    increased likelihood of degenerative changes ,
    ligamentous instabi l ity , and even fracture at leve l s
    adjacent to a successful fus i on construct. " See AR558
    et seq ., at 567 , P . M. Young , et al ., "Complications of
    Spinal Instrumentation , " 27 RadioGraph i cs 775 , May-
    June 2007 . See also AR2189 et seq ., at 2190 , G.
    Ghiselli , et al. , "Adjacent Segment Degeneration in
    the Lumbar Sp i ne , " 86 J. Bone Joint Surg . Am ., 1 497 -
    1503 , Jul . 2004 (After posterior lumbar spine fusion ,
    "[t]he rate of symptomatic degene r at i on at an adjacent
    segment warranting either decompress i on or arthrodesis
    was predicted to be 16 . 5% at five years and 36 . 1 % at
    ten years. " )

•   Revision Surgery for Flat-Back Syndrome Has a Low
    Complete Success Rate : "If rev i sion surgery for FBSS
    [Failed Back Surgery Syndrome ] is technically
    challenging and may be associated with high risk of
    complications . . . and lower clinical outcomes ,
    revision surgery in patients treated more than 20
    years before with spinal fus i on and Harrington Rod
    stabilization for adolescent scoliosis i s even more
    challenging ." AR2170 et seq . , at 2 1 72 - 73. See also
    M.A . Marino , "Two Cases of Failed Back Surgery
    Syndrome After Correct i on and Stabil i zation Surgery
    for Scoliosis with Harrington Instrumentation , " 87
    Acta Biomed Supp. 1 , 112 -1 15 , 2016 (" In a
    retrospective study , Cho et al revealed 34 . 4 % of
    serious compl i cations in patients who had a surg i cal
    mu l tilevel revision operation for sp i na l deformity ,
    with a negative impact on clinical outcomes " and
    "Glassman et al described a per i operative complication
    rate of 62% in revision spine surgery performed after
    previous operations for scoliosis ." ) ; AR2174 et seq .,
    at 2174 , H. Elgafy , et al ., "Rationa l e of Revision
    Lumbar Spine Surgery , " 2 Global Spine J . 7 , 20 1 2
    (" Revision lumbar spine surgeries are techn i cally
    challeng i ng with inconstant outcome results") ; AR 974 ,
                           14
           "Treatment of Symptomatic Flatback After Spinal
           Fusion," (after revision surgery , "47 per cent .. .
           continued to lean forward and ... 36 per cent .. .
           continued to have moderate or severe back pain , " and
           "[t ] he failure to restore sagittal plane balance led
           to a higher rate of pseudarthrosis , which was
           associated with recurrent deformity " ) ; AR2205 ,
           "Current Concepts Review , " (" The management of
           iatrogenic flatback syndrome is difficult and complex ,
           with a high rate of operative morbidity ." )



           25.   Within several years of her surgery , it was

apparent that Thoma ' s Harrington rod instrumentation broke and

that she was suffering from a painful fusion fa il ure , i. e., a

pseudarthrosis , at the L3 level. AR1759 , 1867 , 1984. She

underwent two additional surgeries to correct this L3

pseudarthrosis-first in 1982 (at age 1 7) , and again in 1990 (at

age 26) , with the insertion of two smaller rods , after the first

surgery proved unsuccessful . AR1540 , 1984 . Even so , Thoma

endured increasing pain as she grew older and her spine suffered

the wear and tear of the altered biomechanics - and flatback

syndrome - resulting from her fusion . AR1983-93. Major revision

surgery was recommended as early as 2002 , but Thoma wished to

exhaust conservative treatment . AR1984 . By 2011 (at age 46) , her

pain had become so pers i stent that she felt compelled to u ndergo

the flatback r evision surgery. AR358 , 365 , 861 , 1624 , 1984-85 .

In add i tion to the surgical attempt to restore some l ordosis to

her lumbar region , it was determined that she shou l d undergo


                                  15
additional fusion (down to the S-1 level) due to adjacent

degenerative changes she suffered at levels below her prior

fusion.   Id. While the revision surgery provided some relief,

this was incomplete and (as in the past) Thoma's pain gradually

returned. See AR1178-86, 1983-93. A further pseudarthrosis, at

T8-T9 was identified in 2013 . AR1623, 1627, 1759. Additionally ,

Thoma developed painful degenerative changes in her cervical

spine, for which she ultimately underwent a cervical fusion at

CS to C7 , in 2013 . AR843-46 , 1178-86, 1983-93. The cervical

fusion provided incomplete relief and, on top of the ongoing

pain associated with her failed back syndrome (which

additionally included associated hip pain and tenderness), Thoma

recognized that it was no longer possible for her to work . Id.



           26 .   Thoma took a short-term disability ("STD")   leave

starting April 23 , 20 11, in relation to the flatback revision

surgery she underwent at that time. AR349 , 358 , 363. LINA

approved her for STD benefits through October 1, 2011, the date

on which her physicians approved her for return to work. AR333-

68 , at 344 , 348 , 478, 479-80.



           27 .   On October 10 , 2013 , to accommodate her cervical

fusion, Thoma commenced another STD leave. AR304 - 32 at AR327 .

Thoma found herself unable to return to work and was obliged to
                                   16
transition to LTD Pl an benefits , which became effective on April

8, 2014 , after the Plan ' s 180 - day "e l imination period . " AR21 ,

51.



                28.   Throughout the first two years of her LTD claim ,

LINA repeatedly approved Thoma for "own occupation" benefits.

Among the factors cited by LINA's lay and medical examiners

were:       ( 1) her self - reported pain ,   (2) her ongoing spinal

misalignment ,        ( 3) her potent opiate pain management regimen,     ( 4)

the accumulated surgical insult to her spine , and (5) her gait

disturbance (as observed on clinical examination and on LINA ' s

surveillance film) :



        •       03-19-2014: Claim Strategy : "S/s [subjective symptoms]
                - chronic back/neck pain , chronic cramping/spasms ,
                cannot sit for longer than 40 min , numbness in arms,
                nerve pain throughout . Tx [treatment ] plan - meds-
                oxycodone , lyrica , hydrocodone and valium.      . Per
                NCM [Nurse Case Manager] staffing - Based on available
                medical info , physical functional impairment is
                supported from ID [Initial Disabi l ity Date] forward as
                evidence lordosis and cont to do chin exercises xrays
                showed fusion. Per DOT ex has light occ .
                Reasonable to approve claim and f/u in 2 months for
                updated meds." AR275-770.

        •       06-10-2014: NCM Review (Orozco) : "R&Ls [restrictions
                and limitations ] are supported for another 3 - 4 mos
                as evidenced by customer hx [history] of multiple
                spinal fusion surgeries in past , most recent ACDF
                10/10/13 with residual ongoing chronic pain managed by
                pain mgt with multiple opiate and other medications.
                Pain management notes document antalgic gait . " AR249-
                51.
                                         17
     •     12-28-2014 Dr . Garvey Independent Medical Evaluation
           ("IME"): " [S]he is cautious with walking , has a mi l d l y
           antalgic gait , and does hold her back in a
           straightened pos i tion .        . I do believe that Thoma
           may experience pain in the cerv i cal , thoracic , l umbar
           and hip regions .          . Due to the narcotic and mind
           altering med i cat i ons , I would l i mit her from
           performing Safety Sensitive work duties. " AR672 - 79 , at
           67 9 .

     •     01-26-2015 Exploratory Transferable Skill Assessment
            ("ETSA"): Karen Franz , MS , CRC , CCM - reviews Garvey
           IME results then states : " Based on the emp l oyer
           provided job description for Senior Producer , t h e
           fo l low i ng DOT was ident ified DOT 159 . 117 - 010 Producer .
           The occupation is performed at the light physical
           demand level . The c l aimant ' s restrict i ons are not
           cons i stent with the required physica l demands of her
           occupation. " AR209-10 .

     •     02-11-2015 Claim Strategy: " TDOO [Totally Disabled Own
           Occupat i on ] - Cx [Claimant] underwent IME on 12/28/ 1 4
           and based on 00 analysis RLs [ restrictions and
           limitations] provided are not consistent with ex own
           occ ." AR200 - 01 .

     •     03-13-2015 LINA Telephone Note      of Communication to
           Thoma: " Cx [claimant] is being     prov i ded benefits as it
           is understood , per policy , she    cannot work 00 [own
           occupation ] or at her previous     functional level ."
           AR194 .


           29 .   Based on its assessment of her LTD Claim , LINA

made a l ump sum settlement offer on March 5 , 2015 , see AR197 ,

463-66 , reflecting its be l ief that her condition was not

anticipated to i mprove thro u ghout the rema i nder of the " own

occupation " period (i.e ., through Apri l 8 , 20 1 6) , but that she

would remain disabled for the entire next year .



                                    18
          30.     At the time of this offer, LINA had undertaken

two rounds of surveillance, from June 24 , 2014, through June 27 ,

2014 , AR751-73, and from October 20 , 2014 , through October 22,

2014 , AR686 - 704, and Allsup - its designated vendor for pursuing

Social Security disability ("SSD") benefits - was actively

pursuing Thoma's disability claim with the Social Security

Administration.



          31 .    The SIU/Surveillance Claim Referral dated May 6,

2014 , which initiated the first two rounds of surveillance,

listed three "Red Flags" as the basis for conducting

surveillance: " Claimant May Be Working: ... D No SSDI " and

"Doctor /Medical Doc Issues: ... D Excessive Limitations " and " D

Continued Extensions." AR2225 - 26; AR2291-92 . Contrary to the " No

SSDI" notation , Thoma was already working with LINA's designated

SSD vendor Allsup to secure SSDI. See AR264 , 268. Moreover, SSA

requires a claimant to be disabled for "five full calendar

months." AR543 [SSA Notice of Award]. There was no documentation

of "continued extensions" noted anywhere in LINA's ACCLAIM

notes. LINA's final SIU Report asserted that in addition to

these three "red flags," the claim examiner reported two

additional "red flags," including "extended recovery period" and

"cannot provide a PAA. " AR751 [07 - 08-2014 Surveillance Report] .

However, there is no ACCLAIM notation that LINA viewed Thoma's
                                  19
recovery as "excessive" or "extended" at that time, and there

were internal medical approvals of her disability before and

after the claim referral . LINA had just referred her to its SSA

vendor on the presumption that her disability would continue.

Dr . Vessa returned a Physical Ability Assessment ("PAA")      form on

May 20 , 2014 . AR792 - 93 [05-20 - 2014 Vessa PAA]; AR259 [ACCLAIM

Note]   ("5/22/2014 - Received OVN and PAA ." ).



           32 .   Despite two specific requests, see ACW Deel. Ex.

3 and AR1749-57, LINA did not produce the SIU/Surveillance Claim

Referral prior to Plaintiff ' s discovery requests in this

litigation.



           33 .   On April 25 , 2014 , LINA arranged for its

designated Social Security representative, Allsup , to press

Thoma's claim for SSD benefits before the SSA . AR264 , 268 . On

May 29 , 2014, Allsup accessed and copied Thoma's medical records

from LINA's file. ACW Deel ., ~17 & Ex. 14 .



           34.    LINA required Thoma to pursue SSD benefits by

requiring her to sign a Reimbursement Agreement that allowed it

to reduce her LTD Plan disability benefits by an estimated

amount of her SSD benefits if she did n ot proactively apply for



                                   20
such benefits. AR806 [04-03-2014 Reimbursement Agreement]; AR33

[Group Policy - "Assumed Receipt of Benefits"].



           35 .   Although SSA initially denied Thoma's claim,     see

AR2047   [SSA Claim File], Allsup filed an appeal and benefits

were ultimately approved and paid by Notice of Award, dated

April 27, 2015, see AR185 [ACCLAIM Notes], AR1075-78       [04-27-2015

SSA Notice of Award]. Allsup immediately notified LINA of the

approval on or about May 6, 2015. AR1074 . LINA then calculated

and collected a retroactive overpayment from Thoma's SSD

benefits in the amount of $49 , 881.00 , recovered on June 15 ,

2015 , and instituted a reduction in the monthly benefit amount

it paid to Thoma from $8 , 344 . 00 to $4 , 507 , after deducting for

the primary and dependent benefits payable to Thoma. AR57, 185,

1068-74.



           36.    Vocational consultant Victor Alberigi

("Alberigi") reviewed and evaluated SSA ' s claim file , in light

of his experience in Social Security disability proceedings , and

noted the following:

           •      "[A]n SSA medical consultant .   . concluded that
                  'based on the available evidence the orthopedic
                  impairment is severe and very limiting .... "

           •      SSA concluded that "one or more of [Thoma's]
                  medically determinable impairments can be
                  expected to produce her pain and other symptoms,"
                                   21
                and that Thoma's "statements about the intensity,
                persistence , and functiona ll y limiting effects of
                the symptoms [are] substantiated by the objective
                medical evidence alone. "

           •    "[B]ased on the updated medical records obtained
                for SSA ' s reconsideration of Thoma ' s claim , the
                medical consultant (Wallace Wells , M.D . ) ,
                reported that ' claimant ' s claims are credible. '"

           •    "SSA reported that Thoma ' s total Residual
                Functional Capacity was 'L ess than Sedentary ' due
                to the alternate sitting/ standing every 15
                minutes and limitation to never stoop , which
                significantly erodes the sedentary occupational
                base.' "

           •    SSA ' s decision reflected its determination that
                Thoma was " continuously disab l ed under Social
                Security ' s rules from 10/9/13 through 4/21/15"
                and that its assignment of an " MIP 3 indicates
                that SSA does not plan to review Thoma's medical
                evidence until 03 - 01 - 2018 because cessation of
                disability , as defined by SSA , is
                unlikely/improbable during the intervening 3 - year
                interval."

           •    SSA ' s decision reflects its determinat i on that
                Thoma is incapable of "substantial gainful
                activity , " which SSk defines as the ability to
                generate monthly income of at least $1 , 040 , in
                20 1 3 ; $1 , 070, in 2014 ; ... $1 , 090 , in 2015 , and in
                2016, $1 , 130. "

           •    " Soc i al Security does not appear to have applied
                any specia l rules due to advanced age , lack of
                education , or past work experience ."

           •    "SSA concluded that a full evaluat i on of past
                relevant work , and potential transferable skills,
                could be expedited because of this substantial
                diminution in Thoma's sedentary work capacity."


AR2054 et seq ., at 2056 , 2062 .


                                    22
              37.    Within several weeks after Allsup notified LINA

that Thoma had been awarded SSD benefits , LINA initiated

surveillance via a "Claim Referral" to its Special

Investigations Unit       ("SIU") . AR2291-92 [06-01-2015

SIU/Surveillance Claim Referral ; see also AR180       (indicating that

a Follow-up Task was created on 05-21-2015 to "f/u [follow up]

on SIU ." )



              38 .   LINA listed two "Red Flags" as the basis for

conducting surveillance: "Claimant May Be Working:

0 Allegation Phoned In" and "Doctor/Medical Doc Issues: ... 0 No
Objective Testing by Doctor ." AR2291-92 . No third-party

allegation of purported work by Thoma is reported anywhere in

LINA's claim notes, though Thoma reported to LINA that she was

potentially interested in writing or blogging as an alternate

work activity. See AR263       (noting that "Cx [claimant] says she

is now looking into writing as this would allow her to lay down

in b/w [between] writing" and that "Cx is interested in RTW

[return to work] in a different field , as mentioned earlier

maybe in writing"). The final SIU Report asserts that the Claim

Manager reported two new red flags - "Ex tended Recovery Period "

and "Continued Extensions" - in addition to "No Objective

Testing by Doctor." AR610 . The "phoned in allegation" is dropped



                                     23
from this list. Neither of the new red flags are documented

anywhere in the claim notes.



          39.   LINA made no effort to obtain Thoma's SSD claim

file until March 1, 2016, nearly 10 months after it was first

advised of SSA's disability determination. AR404-05.



          40.   Under the terms of the 2013 Regulatory Settlement

Agreement (the "RSA"), AR1386, et seq., entered into after an

audit of LINA's Glendale CA Office, from January 1, 2009,

through December 31, 2010, LINA agreed to institute procedures

whereby "the Company will make a reasonable effort .    . to

obtain SSA records" and will give the SSD award "significant

weight," meaning "that the SSA records relating to the SSDI

award are reviewed and consideration of the SSA's judgment that

a claimant is disabled for [So cial Security disability Income

(SSDI)] purposes will generally be an essential element of the

Disability evaluation under the governing Disability contract."

AR1401, RSA, Ex. B. LINA agreed to these procedures as a

consequence of the California Department of Insurance Report of

the Targeted Market Conduct Examination of the Claims Practices

of Life Insurance Company of North America ("the Market Conduct

Report"), adopted June 4, 2012, see AR1419 et seq., which cited

LINA for its "failure to obtain, consider or reconcile the
                                24
complete Social Security Disability Income (SSDI) records

relating to an award of SSDI benefits." AR1425. Similar findings

were made by the Massachusetts and Maine Departments of

Insurance. AR1443 et seq. , at 1450; AR1458 et seq. , at 1465 .



               41 .   These same obligations to obtain SSA claim file

records and to give them significant weight are also reflected

in LINA's internal policies and procedures . 2 See, e.g. , AR2311

[LINA Po licy: "Social Security Awards and Disability

Determinations"]         ("The Company will make a reasonable effort ,

consistent with all applicable SSA regulations, manuals; and

guidelines, to obtain SSA records"); id.                     ("Affording significant

weight to a SSDI award means that the SSA records related t o the

SSDI award are reviewed and consideration of the SSA's judgment

that a c laimant is disabled for SSDI purposes will generally be

an essential element of the Disability evaluation under the

governing Disability c ontract ." )



               42 .   After receiving its surveillance report,                     see

AR610 et seq ., LINA requested (and Thoma provided) updated

medi c al and disability information. LINA asserted that "if there

is no me dical information available to gather to clarify


2        Al t h o u gh LINA d i sputes that i ts interna l polic i es are pa r t of t h e AR ,
t h ey a r e part of t he AR unde r ERISA ' s p rocedural regulat i o n s . See Part IV . 2 ,
i nfra.
                                               25
functionality ,   [it would] scheduling [Thoma] for an Independent

Medical Evaluation" ("IME") (AR449 - 50 . ) Thoma then provided

responses on September 17 , 2015 , AR1532-1611 , and October 14,

2015, AR1612 - 83 . On or about October 8, 2015 , LINA initiated an

IME, despite the fact that it had already received Thoma ' s

September 17th submission and was anticipating her October 14th

submission. See AR123    (listing IME "Vendor Referred Date" as 10-

08-2015). See also 1684 et seq. , at 1685.



           43 .   Thoma raised several concerns regarding the

proposed IME examiner , Dr. Arnold Berman, including :



     •    Dr. Berman ' s treatment and research focus was on hip
          replacements , knee replacements , and ankle surgeries .
          AR1686 , AR1740 - 46.

     •    Dr . Berman had at least 10 malpractice lawsuits filed
          against him in one five-year period . AR1686 , AR1727-
          33 , AR1736-39.

     •    Dr. Berman filed two false biennial registrations - in
          2002 and 2004 - that failed to report the malpractice
          actions listed above , resulting in a public censure
          and fine by the Pennsylvania Board of Medicine .
          AR1735-39 .

     •    LINA provided Dr. Berman with incomplete records .
          AR905-08 , AR1051-54 , AR1082 - 83.



          Despite these concerns , LINA elected to proceed with

Dr . Berman as the IME examiner. At the appeal stage , Thoma

                                  26
identified additional concerns regarding Dr. Berman, AR1844 - 46 ,

including:



  •   Doctor Berman operates Comprehensive Medical Associates,
      LLC, which is organized solely for the purpose of
      performing external medical reviews. AR1475-77, 1478. Dr.
      Berman generates annual revenue of $802,381 fr om this
      business alone, which does not include Dr. Berman's income
      from medical examinations performed directly through other
      compa nies (such as MES Solutions) and insurers. AR1478.

  •   Patient reviews included a sizeable number of extremely
      negative evaluations, resulting in a score of 1.5 out of 5.
      AR1483-91.


             44.    Upon receipt of Dr. Berman's IME report, LINA

conducted a transferable skills analysis      ("TSA") that considered

Dr. Berman's opin i on to the exc lusion of all ot h er medical

evidence in LINA's possession. AR121, AR1056-57.



             45 .   Thoma had specifically requested and understood

that she was being provided an oppo rtunity t o review and respond

to Dr. Berman's report. ACW Deel Ex. 3 [05-24-2016 Counsel's

Letter Objecting to Rushed Decision and Requesting AR], at 1-2.

See also AR1107-11 [10-22-2015 Counsel's Letter]; AR1082-83 [12-

17-2015 Counsel's Letter]; AR1051-54      [01-0 6-2016 Counsel's

Letter]; AR906-08      [02-09-2016 Counsel's Letter]. She advised

LINA that responses would be provided by her treating physicians




                                    27
on or before May 20 , 2016 . AR1500-02 [04-01-2016 Counsel 's

Letter]; AR1494-95 [04-14-2016 Counsel 's Lette r] .



            46.    Based exclusively on Dr. Berman's IME report, the

2015 Surveillance , and the TSA - and without having received the

SSA claim file it had requested or the responses from Thoma's

treating physicians - LINA terminated Thoma's claim , by letter

dated May 13, 2016 . AR386 - 89 ; ACW Deel. Ex. 3 [05-24-2016

Counsel 's Letter Objecting to Rushed Decision and Requesting

AR] .



            47 .   By letter dated November 8, 2016 , Thoma appealed

LINA's claim termination. AR1810-48 . Thoma's appeal included:



        •   Records and letters from Paul Vessa , M. D.   (Orthopedic
            Surgery), including:

            •      Detailed examination report, dated September 27 ,
                   2016 (AR1849-52);

            •      Narrative letter, dated May 13, 2016 , intended as
                   a pre-decision response to the report of LINA's
                   external consultant Dr. Berman (AR1853-55);

            •      Dr. Vessa's medical chart from March, 2014 , to
                   the present (AR1856-1933);

            •      Dr. Vessa 's medical credentials (AR1934-42) ;

        •   Records and letter from Joseph Valenza , M . D.   (Pain
            Medicine) , including:


                                    28
    •    Letter, dated April 11, 2016, intended as a pre-
         decision response to the report of LINA's
         external consultant Dr. Berman (AR1943);

    •    Updated treatment records from Dr. Valenza
         (AR1944-61);


    •    Dr. Valenza's medical credentials   (AR1962-71);

•   A Physical Ability Assessment completed by consulting
    physician Dante Implicito (Orthopedic Surgery),
    together with Dr. Implicito's medical credentials
     (AR1972-82);

•   Letter of Christine Thoma, dated November 7, 2016
    (AR1983-93);

•   Social Security Administration disability claim file
    documentation for Thoma, including (AR1994):

•   07-21-2014 Richard Thoma Questionnaire   (AR1995-2002);

•   09-21-2014 Psychiatric Consultative Examination, Dr.
    Khoshnu (AR2004-07);

•   10-01-2014 Christine Thoma Claimant Questionnaire and
    Work History Report (AR2010-25.);

•   03-19-2015 Orthopedic Consultative Examination & X-
    rays, Dr. Vehknis (AR2026-33);

•   04-21-2015 SSA Disability Determination Explanati on
    (AR2034-49);

•   04-27-2015 SSD Award Notice (AR2050-53);

•   Vocational Evaluation report of Alberigi, CRC, LPC,
    LSW, CDMS, ABVE-A, dated September 20, 2016, together
    with a copy of Alberigi's resume (AR2054-80);

•   Supplemental vocational and medical information
    referenced by Alberigi in his report (AR2081-2152);



                         29
     •    Additional medical articles regarding Thoma's medical
          condition, surgical procedures, and treatment outcomes
          (AR2053-2224);


     •    Still-frame color images taken from LINA surveillance
          film (w ith straight lines marked in red to highlight
          Thoma's postural imbalance) (AR2340-59);

     •    The California Department of Insurance Report o f The
          Targeted Market Conduct Examination of the Claims
          Practices of Life Insurance Company of North America,
          adopted June 4, 2012 (AR1384-1473); and

     •    Supplemental information regarding Dr. Arnold Berman
          (AR1474-91).


          48.   In a cover letter to the appeal, also dated

November 8, 2016, Thoma specifically requested (1) "a reasonable

opportunity to review and respond to any supplemental medical

review obtained ... on appeal"; and (2) that all appeal level

communications (including those between LINA's medical

consultants and Thoma's physicians) be conducted in writing and

with notice to counsel. AR1808-09. By letter dated December 2,

2016, Thoma again requested a reasonable opportunity to review

and respond to any new medical opinion obtained by LINA during

the appeal stage. AR1805-06.



          49.   On or about December 23, 2016, Thoma's counsel

learned that LINA's medical consultant, Dr. Grattan, had failed

to comply with the request for written communications (with


                                30
no t ice to counsel ' s office) and had attempted to contact Thoma's

physicians directly, via telephone. ACW Deel. Exs . 15-17 . Dr.

Grattan subsequently complied and provided written questions for

Thoma 's treating physicians. Id.



              50 .   On January 10, 2017 , in response to these

specific questions posed by the peer review consultant retained

by LINA for the appeal, Thoma submitted responses from her

treating physicians . 3 AR1758. Those submissions included:



       •      Dr. Vessa Letter, dated January 4, 2017                 (AR1759 - 60) ;

       •      Dr . Valenza Letter, dated January 9 , 2017                (AR1761 -
              62 . ).


              51. By letter dated January 19 , 2017 , LINA explained

that its peer consultant medical report had been completed and

already forwarded to LINA's vocational consultant for

preparation of a transferable skills analysis. AR376. In

response, Thoma wrote a third time , on January 20, 2017 , to

request that she be given a reas o nable opportunity to review and

respond to the new medical report. ACW Deel. Ex . 17 .




3       Thi s co rre s pondence is e xcluded f r om LINA ' s production of the
Admi nist r at i ve Record , even t hough clearly " submit ted , considered , or
gene r ate dn with r espect to Thoma ' s c l aim .

                                            31
          52.   LINA denied Thoma's appeal, by letter dated

January 27, 2017, based exclusively on Dr. Grattan's peer

consultant report and the TSA which was based upon it. AR371-74.

Thoma was not afforded an opportunity to review and respond to

the peer consultant report, although LINA never affirmatively

refused Thoma's request to do so. AR1749-57   [02-02-2017

Counsel's Post-Appeal AR Request and Protest Letter].



          53.   Thoma has had an extended history of major

surgical interventions. As noted above, these have included a

T4-to-L4 fusion with Harrington rod instrumentation (1979), two

surgeries for correction of a resulting L3 pseudarthrosis     (1982,

1990), spinal fusion revision and flatback correction surgery,

extending her fusion to Sl (2011), and a C5-to-C7 fusion     (2013).



          54.   After her surgical history, Thoma continued to

exhibit significant, objectively-documented abnormalities which

includes the following:



     •    Sagittal Imbalance and Other Postural Abnormalities:
          Despite the flatback revision surgery Thoma underwent
          in 2011, she still exhibits significant spinal
          misalignment. This includes:

     •    Sagittal Imbalance:   See, e.g., 05-15-2015 Bridwell
          Recs, X-Ray: "There   is approximately 5 cm of anterior
          sagittal imbalance.   Minimal inferior left pelvic tilt
          is present.u AR526.   See also AR848 10-16-2013 Dr.
                                 32
    Vessa Chart Notation ("Her x-rays show that she does
    forward list her head.") This imbalance is also
    reflected on physical examination findings. See, e.g.,
    AR851, 855, 11-18-2013 and 12-02-2013 Excellent PT
    Records: on physical examination, "Forward
    Head/Rounded Shoulders; Moderate"; AR1868, 1880, 04-
    01-2015 and 04-22-2015 Excellent PT Records: on
    physical examination: "Flat back posture with rounded
    shoulders and protracted neck" and "strt [straight]
    back (fused), sl fwd [slight forward] head.") LINA's
    video surveillance documents Thoma's sagittal
    imbalance. As reflected in the still-frame images
    drawn from the surveillance, Thoma is frequently seen
    in a characteristic flatback posture, with her head
    and shoulders tilted forward relative to an alignment
    from her feet and hips. (AR2340, 2341, 2342, 2345,
    2346, 2347, 2356, 2358, 2359.) On other occasions,
    particularly when standing for sustained periods,
    Thoma also demonstrates a compensatory posture, with
    her knees slightly flexed and pelvis also slightly
    pitched. (AR2351, 2352, 2353, 2354, 2355, 2357. See
    also AR957, "FAQs About Flatback Syndrome," supra:
    "Patients flex or bend their hips and knees to allow
    them to obtain an upright position"; AR975, K.J.
    Hamilton, et al., "Flat Back and Sagittal Plane
    Deformity," from Youmans Neurological Surgery, 6th
    Ed., Chapter 288, Elsevier-Saunders: Phila. 2011:
    "Forward inclination of the trunk ... and difficulty
    extending the knees when standing erect" produces a
    "sagittally imbalanced posture [that] results in the
    need for continual hip and knee flexion to maintain an
    upright stance"; AR1221, "Management of Iatrogenic
    Flat-Back Syndrome" ("Patients require first extension
    of the hips and then knee flexion and cervical
    extension to maintain horizontal gaze").

•   Post-Fusion Cervical Straightening: See, e.g., 03-20-
    2015 SSA X-ray (AR1193.); 10-16-2013, 11-20-2013, 12-
    23-2013, 02-05-2014, and 02-29-2016 Cervical Spine X-
    Rays (AR849, 854, 858, 869, and 1923.); 03-25-2015
    Vessa Chart Notation (AR1182.), Diagnostic impression:
    "kyphotic posture above the [cervical] fusion."


•   Persistent Scoliosis: See, e.g., 03-20-2015 SSA X-ray
     (AR1194.): Lumbar: mild scoliosis with convexity
    towards the left; 04-24-2015 Vessa CT Thoracic Spine
                         33
    (AR1191.): dextroscoliosis, apex centered at T8 -T9;
    0 4-24-2015 Vessa CT Lumbar Spine (AR1192.):
    Levoscoliosis with apex at Ll-L2; 05-15-2015 Bridwell
    Recs, X-Ray (AR526.): "there is unchanged mild rotary
    S-shaped scoliosis of the thoracolumbar spine"; "There
    is unchanged mild kyphosis of the thoracolumbar
    junction and upper lumbar spine."

•   Abnormal Gait: Thoma's gait has been repeatedly
    observed as abnormal. See, e.g., 11-11-2013, 12-09-
    2013 , 03-07-2014, 04-04-2014, 05-30-2014, 06-27-2014,
    07-25-2014, 08-29-2014, 10-19-2014, 10-24- 20 14, 11-21-
    2014, 12-19-2014, 01-16-2015, 02-13-2015, 03-09-2015,
    03-30-2015, 04-27-2015, 05-29-2015, 06-29-2015, 08-03-
    2015, 08-31-2015, 10-05-2015, 01-18-2016, 02-15-2016,
    03-14-2016, 04-11-2016, 05-13-2016, 06-10-2016, 07-11-
    20 1 6 , 08-15-2016, 09 -1 2 - 2016 Kessler Rehab Notes
    (AR 8 21 , 8 1 9 , 7 8 5 , 7 8 3 , 7 0 8 , 7 10 , 712 , 714 , 114 0 , 113 9 ,
    1137, 1133 , 1131, 1129, 1704, 1702, 1700, 1698, 1696,
    1694, 1692, 1690, 1945, 1947, 1949. 1951, 1953, 1955,
    1957, 1959, 1961.): I gait and transfers described as
    "mildly" to "moderately" antalgic; 01-15-2014, 01-17-
    2014, 01-20-2014, 01-24-2014, 01-29-2014, 03-04-2014
    Kessler Rehab Notes (AR748, 742, 739, 734, 728, 725.):
    abnormal gait pattern c h aracter ized as "arthroge nic:
    moderate (lack of hip extension on right)."


              •   LINA's own video surveillance is perhaps the
                  best evidence of Th oma 's abnormal gait
                  pattern. In addition to the trunk-forward
                  inclinati on of her gait (as reflected on the
                  still-frame images) , when she is shown
                  walking for any distance, her gait has a
                  distinct, choppy flop-footedness that
                  appears to be associated with slightly
                  everted feet and never fully extend ing her
                  knees. See, e .g., 06-30-2015 Surveillance,
                  Index 46:0 6 - 48:36. Two of LINA's
                  designated physician, Dr. Karen Garvey and
                  Dr. Howard Grattan, made similar findings.
                  (12-28-2014 Dr. Garvey IME Report, AR672 et
                  seq., at 678: "Review of surveillance video
                  showed that she walked with a normal to mild
                  antalgic gait"; 01-13-2017 Dr. Howard
                  Grattan Peer Consultant Report, AR1783 et
                  seq. at 1792: "She does have an antalgic
                                  34
                 gait.") Abnormal gait is frequently present
                 in patients wi th Flatback syndrome/sagittal
                 imba l ance . (AR2215 et. seq ., V. Sarwahi , et
                 al ., "Characterization of Gait Function in
                 Patients with Postsurgical Sagitta l
                  ( Fl atback) Deformity," 27 Spine 2328 - 37 ,
                 2002 : "Velocity, step length, and stride
                 length were all significantly decreased in
                 the subject group "; "Patients had greater
                 hip flexion" and , "[a]dditionally, the hip
                 was rotated externally "; "Increased peak
                 knee flexion ... and increased valgus [i.e.,
                 turn i ng outward] were present during
                 midstance") .

•   Thoracic Pseudarthrosis: 05-06 - 2015 Vessa Chart
    Notation. AR1181 . Recent CAT scan of the thoraco l umbar
    spine reveals a pseudarthrosis at T8-T9; 05-15 - 2015
    Bridwe ll Chart Notation (AR1 541) ("I talked to her and
    her husband qu i te a bit about the nonun i on at T8 - T9
    [i.e., pseudarthrosis] and about the findings on the
    CT scan and plain films" and "I went back and looked
    over the note from 6/17 /13 ... , [w] e talked about the
    nonunion in the mid thoracic spine then . . .. "); 06-30 -
    2015 Vessa Operative Report (AR1625) (" Using AP
    fluoroscopy ... we ... moved the camera up to the T9
    region and identified the T9 pseudarthrosis, which was
    more visible on the patient ' s l eft than on the
    right ." ) .

•   Greater Trochanter/Hip Pain: 01 -1 5 - 2014 Kessler Rehab
    Note (AR748.) Reporting that complaint of right hip
    pain was treated with cortisone i njections in 08 - 2013
    and 01-2014; 03 - 19-2015 SSA Vekhnis IME (AR2027 . ) : on
    physical examination : tender greater trochanter
    bi l aterally ; 03 - 25 - 2015 Vessa Chart Notation
     (AR1182 . ) : Left trochanteric tenderness to direct
    palpation , cortisone injection administered to left
    trochanteric ; 04 - 22 - 2015, 04 - 24 - 20 1 5, 04 - 27 - 2015 , 04 -
    29 - 2015 , 05 - 01 - 2015 , 05 - 04-2015 Excellent PT (AR 1 248 ,
    1252 , 1255, 1261, 1258, 1263.) : "mod tender L lat hip
    esp area of trochanter"; 08-24-2016 Vessa Chart
    Notation (AR1931.) : Trochanter injection ; 09-27-2016
    Vessa Physical Examination Report (AR 1 849-52 . ) : "Pain
    right hi p area, " trochanteric tenderness over the
    right greater trochanter an anterior capsule on the
    right side , diagnosis of right trochanteric bursitis
                                35
    with likely painfu l lumbosacral hardware , greate r
    trochanter i njec t ion performed .

•   Degenerative Spine Changes: 03 - 20 - 20 1 5 SSA X- r ay
    (AR1194 . ) : Lumbar : mi l d degenerative disc findings are
    seen at a l l leve l s ; 02-29 - 2016 Cervical MRI (AR1924 -
    25 . ) : left foraminal narrowing C4 - C5 , disk protr u sion
    T2-T3 ; 03 - 07 - 16 Vessa Chart Nota t ion (AR1928.):
    interpreting Xray and MRI : " The r e appears to be slight
    spondylolisthesis of C4 and C5 wh i ch does not move
    appreciably on flexionextension films . MRI scan does
    reveal the slight listhesis of C4 and C5 with
    resu l tant mild stenosis . There is also some foramina l
    stenosis at that l eve l ."

•   Spinal Tenderness and Reduced Spinal Flexibility : 1 2 -
    28 - 2014 Garvey I ME (AR672 et seq ., at 678.): physical
    examination of back : mild tenderness and mild/minimal
    spasm over cervical region bilaterally ; 03-19-2015 SSA
    Vekhnis IME (AR2027) : on physica l exam of
    thoracic/lumbar spine : mild tenderness along the spine
    and cervica l sp i ne: range limited in all direction ;
    04-24 - 2015 CT Thoracic Spine (AR1191) : T8 - T9 area " is
    associated with marked degenerative disc disease "; 04 -
    24-2015 CT Lumbar Spine (AR1192) : " There are
    mu l tilevel degenerative disc disease" and disc space
    narrowing "most severe at L5-Sl "; 04-22 - 2015 , 04 - 24 -
    2015 , 04-27 - 2015 , 04-29 - 20 1 5, 05 - 01- 20 1 5 Excellent PT
     (AR1249 , 1252 , 1255 , 126 1, 1259) : gross ROM cerv i cal :
    severely limited ; lumbar : moderately limited; 09 - 27-
    2016 Vessa Phys i cal Examination Report (AR1849 - 52.):
    ROM : Flexion , restricted ; Extension , restricted , right
    lateral bend and left lateral bend , restricted;
    extension/rotation restricted ; Tenderness: spinous
    process positive bi l aterally . Lower Extremity/Lumbar
    Musc l e Stiffness/Weakness7/Abnormalities: 01 -1 5 - 7
    Normal "full strength " is rated 5 (out of 5) and
    annotated "5/5 ." Anything less than that is considered
    a decrease from full strength , wi th " 0 " representing
    " no visible muscle contraction ." E. g. , G. Newman ,
    M. D., Ph . D. , " How to Assess Musc l e Strength ," Merck
    Manual (Feb . 2018) , 2014 Kessler Rehab Note (AR748.) :
    physica l exami nation findings : Moderate restrictions
    piriformis and rectus femoris f l exibility ; 03-19 - 2015
    SSA Vekhnis IME (AR2027) : Lumbar spine muscle weakness
    4/5; 03-25-2015 Vessa Chart Notat i on (AR1182):
    Hyperreflexic in lower extremit i es ; 04-01 - 2015 Kessler
                              36
    Rehab Note (AR1868) : Lower extremity muscle test in g
    ranges bilaterally from 3 to 4/5; 04-22 - 2015 , 04 - 24 -
    2015, 04 - 27 - 2015, 04-29-2015 , 05 - 01- 2 015 Excellent PT
     (AR1248, 1252, 1255, 1261, 1258): muscle testing lower
    extremity ranges bilaterally from - 4/5 to +4/5 ,
    Piriformis , Hamstrings, and Rectus Femoris flexibility
    all marked as moderate restrictions bilaterally , pain
    with wincing at Erector spinae , gluteus maximum ,
    gluteus medius , hip external rotators, multifid , and
    piriformis , pain with withdrawa l at coccyx and sacrum
     (left) , with wincing on right ; 09-27-2016 Vessa
    Physical Examination Report (AR1849-52) : tenderness
    and spasm at lumbosacral junction, sciatic notch
    tenderness positive bilaterally.

•   Significant Pain Medication and Treatment: Th oma has
    undergone multiple modes of pain treatment since 2013 ,
    including physical therapy, lidocaine/cortisone
    injections , and a daily cocktail of powerful pain
    medications. The latter have included : Kl cream,
    Valium 5 mg (lx day) , Hydrocodone 7 . 5/325 (up to 2
    day) , Opana ER 10 mg every 12 hours, Lyrica 50 mg (3x
    day) . ( See, e.g. , 11-21-2014 , 12-19-2014, 01-16 - 2015,
    02 - 13-2015, 03-09-2015, 03-30 - 2015 , 04-27-2015 , 05-29-
    2015 , 06 - 29-2015 , 08 - 03 - 2015 , 08 - 31 - 2015 , 10 - 05-2015 ,
    11 - 23-2015, 12-09-2015 , 01 - 18-2016, 02 - 15 - 2016, 03 -1 4 -
    2016 , 04 - 11 - 2016, available at
    https://www . merckmanuals.com/professional/neurologic -
    disorders/neurologicexamination/how- to - assess - muscle-
    strength. 05 -1 3- 2 016 , 06-10-2016 , 07-11-2016 , 0 8 -15-
    2016 Kessler Rehab Notes , AR1136 , 1132 , 1130, 1128,
    1126 , 1124, 1122 , 1120 , 1118 , 1116, 1114, 1112, 1093 ,
    1096 , 1944, 1946, 1948, 1950, 195 2 , 1954 , 1956 , 1958,
    1960 , 09-12 - 2016 ; 03-19 - 2015 SSA Vekhnis IME, AR2026 ;
    12-28-2014 Garvey IME , AR672 et seq ., at 676 ; 12 -1 6-
    2015 Berman IME , AR1060 et seq . at 1061 . ) In
    approximately November 2015 , the muscle relaxant Amrix
    was added to Thoma's medication regimen , and in
    September 2016 , her Hydrocodone dose was increased to
    10/325 (up to 2 day) . (Id . ) Injections documented in
    the record include: 08 - 20 1 3 (hip) (AR748 . ) , 01 - 2014
     (hip) (AR748.) , 03 - 2015 (hip) (AR1182 . ) , 06-2015
     (Spine L4 - L5 , T8-T9) (AR1185-86.) , 07 - 2015 (Spine L4 -
    L5) (AR1184.) , 09-2015 (Spine T8 -T 9) (AR1183.), 08-
    2016 (hip) (AR1931.) , 09-2016 (hip , Spine Sl/S2)
    (AR1851 , 1932-33.).


                               37
          55.   The persistence of posterior sagittal imbalance

to the degree exhibited by Thoma (5 cm) is implicated in the

pain she cont inu es to suffer . See AR975, "Flat Back and Sagittal

Plane Deformity" (noting that "[p]ositive sagittal balance is

the most reliable predictor of clinical symptoms in patients

with spinal deformity " and "[s]agittal imbalance greater than 4

cm results in deterioration of pain and function scores over

time in most unoperated patients"); AR1232, "Treatment of

Symptomatic Flatback After Spinal Fusion," (noting that, after

revision surgery, "47 per cent [of patients]         cont inu ed to

lean forward and .    . 36 per cent      . continued to have

moderate or severe back pain"). This pain is not necessarily

neurogenic in nature, but results from the added strain of

maintaining a compensatory posture. See AR975 , "Flat Back and

Sagittal Plane Deformity" ("Patients with flat back deformity

have pain in the lower part of their backs because of muscle

fatigue resulting from forward inclination of the trunk

secondary to loss of lumbar lordosis"); AR1221, "Mana gement of

Iatrogenic Flat-Back Syndrome ," (noting that "[b]ecause of the

strain of trying to achieve erect posture, pain and fatigue may

be noted in the cervical , thoracic, and lumbar spine") and,

because "[t]he lumbar spine is at a biomechanical disadvantage,

    [t]his leads to fatigue as the day progresses"; AR2212, S.D.

Glassman, et al. , "Correlation of Radiographic Parameters and
                                38
Clinical Symptoms in Adult Scoliosis ," 30 Spine 682-88    (2005

("[S]agittal balance is the most important and reliable

radiographic predictor of clinical health status , as patients

with positive sagittal imbalance reported worse self-assessment

in pain, function, and self-image domains") ; id.   (noting that

this "observation        . is consistent with the experience of

Emami et al ., who demonstrated that patients with positive

sagittal imbalance after long fusions to the sacrum had

increased pain compared to patients with negative global

sagittal balance") ; AR2218 , "Characterization of Gait Function

in Patients with Postsurgical Sagittal (Flatback)    Deformity,"

("This posture puts extra demand on the back extensors , causing

fatigue pain .      ., and can lead to anterior thigh and knee pain

       [as well as] upper back and neck pain .       [resulting

from the] attempt to correct this abnormal posture by

hyperextending the unfused thoracic segments as well as the

cervical spine ." ) .



           56 .   The existence of sagittal imbalance puts Thoma at

increased risk for pseudarthrosis (and , indeed, she has

exhibited an ongoing pseudarthrosis at the T8/T9 since 2013),

which constitutes a further source of pain. AR1232 , "Treatment

of Symptomatic Flatback After Spinal Fusion" ("The failure to

restore sagittal plane balance led to a higher rate of
                                  39
pseudarthrosis , which was associated with recurrent deformity " ) ;

AR2 1 79 , "Rationale of Revision Lumbar Sp i ne Surgery "      (" The risk

of pseudarthrosis has been associated with .          . l onger fusions

(>12 vertebrae) , thoraco l umbar kyphosis >20 degrees ,

osteoarthritis of the hip joint , positive sagittal balance ~5

cm" ) ; AR2193 , "Current Concepts Review : Prevention and

Management of I atrogenic Fl atback Deformi ty , "   ("T hese

biomechanical stresses and the risk of subsequent pseudarthrosis

may be increased with progressive loss of sagittal balance;

thus , pseudarthrosis may be both a causative factor and a

complication of flatback syndrome , especially when lordosis is

not restored with operative treatment. " )



           47 .   Thoma ' s hip/trochanter pain may be related to

the degenerative changes in her lumbar spine or the long-term

effects of compensating for her flatback condit i on . See , e . g .,

AR1308, D. Hugo , et al. , "Greater Trochanteric Pain Syndrome , "

11 S.A . Orthopaedic J. 28-33, Autumn 2012     ("Walker et al. found

a higher incidence of GTPS [Greater Trochanter i c Pain Syndrome]

in patients with degenerative spine disease " ) ; AR2223,

" Characterization of Gait Function in Patients with Postsurgical

Sagittal (F l atback) Deformity ," (" Back pain and thoracic

hypokyphosis are known problems associated with flatback , " but

"[ t]his study demonstrates that        . the hip and knee joints
                                   40
are also affected adversely in patients with flatback")

Similarly, the presence of lumbar degenerative changes and the

ongoing effects of flatback compensation are implicated in the

persistence of this pain , despite treatment. See , e.g. , AR1316 ,

Brigham & Women ' s Hospital , "Standard of Care: Greater

Trochanteric Pain Syndrome ," 2007       ("In the Walker study,   ' the

major predictor of relapse of ... lateral hip pain patients who

received an injection of local anesthetic and glucocorticoids .

  . was the presence of moderate to severe lumbar degenerative

disease seen on scintigraphic imaging.'").



           58 .   Thoma has engaged in substantial pain - reduction

treatment efforts , including multiple surgeries , physical

therapy , steroid and analgesic injections , and an opioid-based

medication regimen . Thoma's pain medications would be expected

to limit her capacity for reliable focus, alertness , and

attention . See 12 - 28 - 2014 Garvey IME , AR672 et seq ., at 67   ("Due

to the narcotic and mind altering medications I would limit her

from performing Safety Sensitive work duties"); 01-04-2017 Dr.

Vessa Letter , AR1759 - 60   ("Nor is Thoma capable of sustaining the

rigors of any regular , ful l- time work as the excessive pain

medication that would be required to sustain such work would be

contra i ndicated , and make her highly undesirable for competitive

employment"); 01 - 09 - 2017 Dr . Valenza Letter, AR1761-62   ("Any
                                    41
increase in activity , such as would be required to engage in any

kind of routine employment , would cause increased pain                and

would need to be supported with additional pain medication

I do not believe such an endeavor would be successful , as this

would decrease Thoma's cogn i tive functioning      (impairing her work

performance and employability) , would make her a danger to

drive ... , and would risk further surgeries , radiation exposure ,

etc ." ).



            59 .   Both of Thoma's principa l treating physicians ,

Dr . Vessa and Dr . Valenza, have consistently opined that Thoma

is disabled from any regular employment . See , e . g. , 03-05-2014

Dr . Vessa Letter, AR870 ; 05 - 20 - 2014 Physical Ability Assessment,

AR792 - 93; 10-12-2015 Dr . Vessa Letter and 0916 - 20 1 5 Physical

Abi li ty Assessment , AR1174-77 ; 05 - 13 - 2016 Dr . Vessa Letter,

AR1853-55 ; 09 - 27-2016 Vessa Phys i cal Examination Report , AR1849 -

52 ; 01-04-2017 Dr. Vessa Letter , AR1759-60 ; 04 - 11-2016 Dr .

Valenza Letter, AR1943 ; 01 - 09 - 20 1 7 Dr. Va l enza Letter , AR1761-

62 .



            60 .   At the time of her appea l, Thoma also submitted a

further supporting opinion from a third consulting physician,

Dr . Dante Implicito. See AR1972 - 73 [08-05-2016 Implicito

Physical Ab ilit y Assessment ].
                                    42
                  61.    Dr. Vessa is board- certified in Orthopedic

Surgery, with a practice primarily concerned with spine surgery

(AR1523 - 31) , and at the time of his letters , he h ad treated

Thoma f or 10 years (AR1 1 74 , 1 852).



                  62 .   Dr . Valenza is board- cert if ied in Ph ysical

Medicine      &    Rehabi l itation and Pain Management     (AR1962-71) , and

at the time of his letters, he had treated Thoma for 6 years

(AR 19 4 3 , 2 7 0 , 8 21 - 2 2 ) .



                  63 .   Dr . Implicito is board-certified in Orthopedic

Surgery , specializing in spine surgery. AR1974 - 82 .



                  64 .   In October 2015 , Thoma provided a detailed

description of the symptoms that she exper i ences as a

consequence of h er spinal condition and f l atback deformity :



              I have pain at every l evel of my spine: i n my
       neck/sho ul ders , in the thoracic area between my shoulder
       blades , and in my lower back/pelvis. Although this pain is
       not constant in each area at a l l times , there is always
       pa i n somewhere , and - except for the relief I experience
       when I lay down - this pain is generally severe and
       unrelenting .

            The pa i n i n my neck is a sharp , stabbing pain at the
       base of my head which both travels up (caus in g mi graine -
       type headache pain) and into my shoulders ....
                                           43
     The pain in my thoracic area is a du ll, punching pain


       I experience fairly constant , extreme muscle spasms in
my lower back/upper buttock area . This pain is hard to
describe , other than that the pain feels exactly like what
you ' d expect if you ' ve had nails drilled into your bone .

     There is a constant, severe, dull pain , as well as the
sensation that my pelvis is made of brittle glass that is
about to shatter with any additional stress or strain . .. .

     Although I am not pain free when I lay down , this
position affords the least stress on my vertebral column
and provides a significant reduction in the pain I
experience . ...

       There are three major effects I experience from [my
f l atback syndrome]:

        (1) the inability to provide micro-rel i ef to the
involved muscles puts great strain on the muscles ,
resulting in significant muscle spasms and tension ; (2)
over the course of a day , the maintenance of a fixed
position , and the build up of the associated spasming and
tension is extremely fatiguing , leav i ng me physically
exhausted; and (3) the ends of my fixed spine (my neck and
pelvis) are under extreme and unnatural levels of stress ,
making them particularly susceptible to bony pain and
muscular spasm/tension/pain . I have developed bursitis in
my hips. No chair is truly comfortable for me... . [W] i thin a
few minutes, because of my inability to shift position , I
begin to experience increasing pain. Whether sitting or
standing , I tend to pitch slightly forward to alleviate the
pressure on my spinal column , but , as noted , this puts
additional stress on my neck and pelvis , causing muscle
strain and spasm which eventually occurs throughout my
back . . ..

     Standing is the worst activity for me. I immediately
feel the stress of my rigid spinal column on my lower back
and pelvis , producing severe and increasing lower back pain
(this is in contrast to sitting , where the pain tends to
affect my entire torso and is slightly less i ntense). As
with sitting, I tend to pitch forward when I stand .. . .


                            44
            Cold weather and the changes in barometric pressure
       associated with precipitation , seem to amp up the pa i n to
       an even higher leve l of intensity.

AR1195 - 1208 [10-14-2015 C. Thoma Letter ].



              65.     Thoma has consistently reported difficulties

with sitting for longer than 20 to 30 minutes , walking for

longer than 15 to 30 mi nutes , and standin g longer than 10 t o 20

minutes . See , e . g . , 01 - 15 - 2014 , 01 - 24 - 2014 , 01 - 29 - 2014 , 03 - 04 -

2014 , 04 - 22 - 2015 , 04 - 24 - 2015 , 04 - 27 - 2015 , 04 - 29 - 2015 , 05 - 01 -

2015 , 05 - 04 - 2015 Kessler Rehab Notes , AR745 , AR733 , AR727 ,

AR724 , AR1248 , AR1252 , AR1255 , AR1261 , AR1 258 , AR1263 . These

l imitat i ons have been rev i ewed and endorsed mult i p l e t i mes by

Dr . Vessa in his Physical Ability Assessments                   ("PAAs " ) . See 05 -

20-20 1 4 Vessa PAA , AR792-93 ; 09-16 - 2015 PAA , AR1176 - 77 .



              66.   Thoma reports that her daily pain with these

activities is cumulative , and that increasing pain (and pain

medications) render her less functional as the day progresses :



             Between 9 and 12 in the morning is my most produ ctive
      t ime of the day. My medications have kicked in suffic i ent l y
      enough that the morning " edge " is o f f , but not so
      s i gnificantly that they have begun to dull my
      attention/concentrat i on . Also , I tend to get more and more
      fatigued as t h e day wears on ... .




                                            45
            I take my second hydrocodone between 12 and 1PM. I
       usually lay down between 12PM and 3PM. This is not so much
       "nap" time as it is time to rest my back ....

            Between my pain, fatigue, and medication side effects ,
       I do not feel safe as a driver by this time of the day
       [after 4PM ]. By 5PM, my muscles are screaming with pain and
       spasm. I usually take a Valium around this time (I avoid
       taking it earlier in the day because I find it makes me
       particularly fuzzy/stupid).


ARll0S- 1 208   (10-14-2015 C . Thoma Lett er] . Thoma experiences

these symptoms and limitations even though she is able to

organize her own schedule and lay down for several hours each

day.   Id.



             67.   On appeal , Thoma provided additional detail

regarding her symptoms:



             What prevents me from working is my inability to
       engage in these sorts of activities on a sustained basis,
       as would be required if I were to work 5 days a week, 8
       hours per day. Both in terms of fatigue and pain, I am able
       to maintain manageable levels by limiti ng my activities,
       l ying down midday, sleeping 9 hours a night, and taking my
       pain medications. Some activities are not impossible, but
       when I do them, they will take a toll later on. I will need
       to stop doing whatever else I hoped to do , I will need to
       take more medication. I will pay for that activity.

            Susta ined work that requires sitting, such as drafting
       a document like this, requires me to do so in small bits
       and pieces, with significant intervals in between. I must
       pace myself, which means it is harder for me to meet tight
       deadlines. When working at intervals, it is easy to become
       repetitive and to lose track of where I was going.
       Consequently, it takes more time overall to complete a
       longerduration project, as I must constantly revisit what
                                    46
     I ' ve done at earlier intervals to make sure that what I ' ve
     written is coherent and doesn't repeat itself. In the
     preparation of this statement, I have also relied on the
     assistance of my attorney to help organize and draft the
     letter.

            With an activity like sitting , I may be able to sit
     for a longer period on a good day , or if I take significant
     rest between sitting spells. However , if I attempted to sit
     on a daily basis for the amount of time required to
     maintain productive employment , my pain would increase and
     my ability to sit would be more limited . In other words , I
     have a finite capacity for sitting. If I am adequately
     rested and have taken my medications , I may occasionally be
     able to sit longer than usual . However , if I am being
     required to sit on a sustained basis day in and day out, my
     back will not be well rested and pain will develop faster
     and with greater severity , so that my sitting intervals
     wi l l be substantially reduced . I would require increased
     pain medication . This is also exhausting. For most people ,
     sitting seems effortless . For me , the rigor of maintaining
     a posture that is comfortable and minimizes my pain takes
     conscious attention and recruitment of muscles not
     ordinarily relied upon by someone without my condition .
     This is both mentally and physically draining .

AR1983-93 [11 - 07 - 2016 C. Thoma Letter].



           68. Thoma further reported that the accumulation of

pain , fatigue , and pain medication side effects causes her

cognitive difficulties and leaves her with decreased emotional

resources. AR1201 [10 - 14 - 2015 C. Thoma Letter]   (""I have gotten

in the practice of writing everything down, or putting it on a

calendar, or list , because I have learned too many times that if

I do not do so , I wi l l be embarrassed to discover that I have

forgotten or missed something") ; id .   ("The constant pain I ' m in



                                   47
now leaves me with l imited reserves of pat i ence and self -

contro l." ) .



             69.   Witness letters submitted - from Thoma ' s husba n d

(Richa rd Thoma), pastor (Rev. Rick Mor l ey) , and hairdresser

(Ricky Pennisi) - corroborate Thoma's repo rt s of pain , and

cogn iti ve difficu l ties :



      •      10-2015 Ricky Pennisi Letter (AR1652): " Christ i ne took
             immense pride in her work and was devas t ated by the
             problems her multiple back surger i es caused h er . Since
             her surgeries , she has no longer been able to get her
             hair colored because she is unable to lean back into
             the sink cha irs. She has also been forced to keep h er
             hair cut appointments extremely short because of th e
             discomfort she experiences, even with the help of a
             pillow . I often have my assistants help me with her to
             get her done quickly and painlessly ."

      •     10-05-2015 Rev. Richard Morley Letter (AR1651): " When
            Christine is able to come to church with her fami l y
            she sits in the very back of the church so that she
            can lean against the wa ll .... Because of her healt h,
            her attendance is sporadic .... She has spoken to me on
            multiple occasions about her pain and discomfort , and
            the emotional and mental toll that such pain puts on
            her . Christine has given me permission to be cand i d
            here . She is filled with guilt about the burden her
            limitations put on her family and friends . She
            especially worries about her ability to fully parent
            her two boys and what effect her need for constant
            rest has o n them .... "

      •     10-12-2015 Rich Thoma Letter (AR1653-55): " Dur i ng the
            day Chris can us u ally stand for h alf hour intervals.
            At this point she needs to lay down to ease the pain.
            Si tting down does not make her feel better . She needs
            to lay down flat in order to do so. I can usual l y tell
            she is in pain because of the stiff motion of her body
                                    48
          when she walks . She also tends to be more hunched
          over. She is usually more emotionally checked out and
          more distant when she is in pain. Rain also makes It
          worse for her condition . The wet weather will put her
          in more pain due to the dampness that quickly affects
          her back. In these conditions she is usually resting a
          majority of the day. She does little cooking because
          she has difficulty standing for long periods of time .
          I do the Costco food shopping because she cannot lift
          any heavy items in the store due to her pain. She
          misses many events at our sons ' school. Recently she
          missed back to school night because her back was
          bothering her from the day. She was not able to get
          enough rest in the day and she was too exhausted to
          venture out that evening . By the time I get home from
          work she needs to rest her back by lying down , and she
          goes to bed by 8pm due to the fatigue. Another issue
          she is having is forgetting things. One of my first
          memories of being concerned is when I came home from
          work one evening and she left the gas burner turned on
          the stove. She used to be on top of all the kids
          sports schedules . Most of this was done simply by
          memory alone . Now she needs to write everything down
          in order to keep track .... I find it hard to talk to
          her sometimes because her mind is elsewhere . Her
          facial expressions constantly show a woman in pain .
          She is not all that vocal regarding it, but I can tell
          this by the way her mouth grimaces when she moves
          around. "



          70 .   Cognitive impairments are documented in the

medical literature for patients with chronic back pain - whether

due to the pain itself, opioid pain medications , or some

combination of the two. See, e . g. , AR1322 et seq., at 1336, 0.

Moriarty , et al. , " The Effect of Pain on Cognitive Function: A

Review of Clinical and Preclinical Research ," 93 Progress in

Neurobiology 385-404, 2011 ("There appears to be sufficient

evidence from preclinical and clinical investigations to support
                                 49
the theory that pain is associated with impaired cognitive

function"); AR1342 et seq., at 1349, M. Schiltenwolf, et al.,

"Prospective Study: Evidence of Specific Cognitive Deficits in

Patients with Chronic Low Back Pain under Long-Term Substitution

Treatment of Opioids," 17 Pain Physician 9-19, Jan./Feb. 2014

("Most importantly, the current study found that visual

attention, information processing, graphomotor speed, visual

scanning ability, and numeric sequencing ability are impaired in

both patient groups [i.e., patients with chronic low back pain

with or without long-term opioid therapy] in comparison to

healthy controls, and,   [a]dditionally, the executive function

regarding working memory and cognitive flexibility of patients

who underwent chronic opioid therapy was significantly hindered,

which means that the opioids group may perform normally in

simple tasks but performance could fall behind as the executive

domain become more complex"); AR1353 et seq., at 1361, S.

Tamburin, et al., "Cognition and Emotional Decision-Making in

Chronic Low Back Pain: an ERPs Study During Iowa Gambling Task,"

5 Frontiers in Psychology 1-11, Nov 2014   ("In conclusion, we

documented that cLBP [chronic low back pain] patients show poor

performance in DM [decision-making], as assessed with MCST and

IGT" and "[t]hese abnormalities might contribute to the

impairment in the work and family settings that often cLBP

patients report").
                                 50
          71.    Both of Thoma's treating physicians found her

pain complaints to be entirely credible and consistent with her

medical history . Dr . Valenza, her pain management physician,

wrote :



          With [ the equivalent of over 90 mq of morphine] she is
          ab l e to perform h er activities of dai l y livi n g at home
          and is able to take care of her home as well as her
          children. I have adv i sed her against returning to
          work . The amount of medication it wou l d require to
          have her be ab l e to travel to New York to work at Fox
          News as well as drive would definitely cause
          impairment in her cognition. Therefore , I do not
          believe that even increasing it to try to support that
          f un ctional level would be successful . I also be li eve
          that trying to increase the medications further to
          support that level wou l d definite l y make her a danger
          to drive , to not only herself b u t to the community . I
          also do believe that the increased activ it y that would
          require , risk her to further radiation and f u rther
          surger i es. At this point I do not see her [as a ]
          candidate to return to any form of work . I am going to
          continue to try to support her activities of daily
          li ving as we ll as her home act i vities to t h e best of
          our ability wit h out increasing her medications or
          doing procedures that put her and her family at
          further risk .


AR1943 [04-11-2016 Dr. Valenza Letter Response t o Dr. Berman's

IME Report].



          72 .   LI NA ' s first external medica l reviewer , Dr . Karen

Garvey, opined that "I do believe that Thoma may experience pain

in the cervical , thoracic , lumbar and hip regions" and that
                                   51
"[d]ue to the narcotic and mind altering medications, I would

limit her from performing Safety Sensitive work duties. " AR672-

79 [12-28-2014 Dr . Garvey IME Report ] at AR679 .



          73 .   Like Dr . Va l enza , treating physician Dr . Vessa

fully endorsed Thoma's disability :



          The symptoms she has described are consistent with my
          clinical observations and find in gs , wi t h her medica l
          history, and with her objective test results .... I t
          should also be noted t h at Thoma's abili ty to engage in
          modest activities of daily living, interspersed with
          periods of rest, is achieved through an extraordinary
          regimen of pain medication , including Opana , Lyrica ,
          Vicod i n (Acetominophen/Hydrocodone) , and Valium . This
          is heavy duty pain management, and could not be
          tolerated by a patient who was new to such treatment .
          Good pain management is a de li ca t e ba l ance between
          facilitating activities of daily living (with
          tolerable amounts of pain) , whil e avoiding the
          comp l ete fog of over-medication .... I reiterate the
          opin i on I previously gave to CIGNA . Thoma can engage
          in isolated short - duration activities of daily liv i ng ,
          but could not return to her prior occupation , nor to
          any reasonably comparable occupation , with s imil ar
          demands and responsibil i ties. Moreover , I believe
          Thoma is incapable of s u stain ing the rigors of any
          regular , full-time work and , as noted , t he excessive
          pain medication that would be requi red t o sustain s u ch
          work would be contraindicated , and make her high l y
          undesirable for competitive emp l oyment .. . . I have
          treated and observed Thoma as a patient f or ten years .
          The symptoms she has described are consistent with my
          clinica l observations and find ing s , with her medical
          history , and with her objective test results .... I
          find Thoma to be a very straightforward person , and
          not someone who exaggerates .




                                   52
AR1853 - 55 [05-13-2016 Dr. Vessa Letter]. Dr. Vessa also noted:

"Even at her present level of medication , I would not hire her

for a position in my office (and I think other employers would

have similar reservations, particularly for any job with

significant responsibilities)."



            74.    On appea l, Dr. Vessa submitted an updated

examination and opinion in which he emphatically repeated his

opinion :



            I have cared for and participated in the surgery of
            numerous patients with flat back syndrome and in my
            experience , and as reflected in the medical
            literature , pain at the severity Mrs . Thoma describes
            is quite common in patients with flat back syndrome
            and the extensive spine surgery that she has
            undergone .... [I]t is my opinion that her condition is
            permanent.... [H ] er vocational abilities are
            compromised .... She is unable to continue her chosen
            career.



AR1849 - 52 [09 - 27 - 2016 Dr . Vessa Letter] at AR1852 .



            75 .   On appeal , Thoma submitted a vocational

evaluation from Alberigi . In addition to his listed

accreditations - Certified Rehabilitation Counselor, Licensed

Professional Counselor , Licensed Social Worker, Certified

Disability Management Specialist , and Associate of the Board of


                                    53
Vocational Experts - Alberigi has 35 years of experience

providing vocational and rehabilitation counseling and has

served as a Vocational Expert for the SSA and Vocational Case

Consultant for the U.S. Department of Labor ("DOL") . AR2080.



          76 .   Alberigi ' s review included: Thoma's statements,

Fox News's Job Description, physician opinions (from Ors. Vessa,

Implicito , Garvey, and Berman), SSA records, and LINA's prior

Transferable Skills Analysis    ("TSA") and Exploratory

Transferable Skills Analysis    ("ETSA") . AR2054-55 . Alberigi also

conducted an employability interview with Thoma. AR2056-58.



          77 .   Reviewing the LINA TSA prepared in relation to

the termination of Thoma's claim, Alberigi identified several

flaws:



          a.     Thoma's specific education , training and

experience renders her unqualified for the Advertising and

Promotions Manager position identified as an "alternate"

occupation by that TSA. AR2075 .

          b.     The TSA was based exclusively on the opinion of

Dr. Berman , without regard for the substantial countervailing

evidence. AR2071, 2073.



                                   54
          c.     The TSA failed to take account of Thoma ' s

re l iance on opioid pain medications. AR2073 , 2075 .



          d.     The TSA improperly l umped broad wage data

information together, even though that data included wages for

high - earning industries in which Thoma has no experience ,

education or training. AR2075 - 78.



          78 .   Ultimately , Alberigi concluded that Thoma was

disabled under the LTD Plan ' s definition of disability:



          The vast preponderance of information made available
     leads me to conclude that Thoma is not capable of
     performing her prior occupation with Fox News as a Senior
     TV Producer , nor is she capable of performing the alternate
     occupation of Executive Producer , Promos/Advertising and
     Promotions Managers identified in CI GNA ' s 2016 TSA . In
     light of her physician documented restrictions as
     summarized in this report , as we l l as the Residua l
     Functional Capacity determined by SSA and the results of
     the SSA Consultative Exami nations , as well as the results
     of my Employability Interview , i t is my concl u sion that
     Thoma is incapable of regular , full -time employment in any
     occupation for which she is or mi ght reasonably become
     qualified based upon her education , training or experience .
     This is so even without cons i deration of the LTD Plan ' s
     wage requirement of 60 % or more of her Indexed Earnings .
     Based on the preponderance of the information I reviewed ,
     including SSA ' s determination that Thoma is incapable of
     substantial ga i nful activity , it is also my opinion that
     Thoma is incapab l e of mainta i n i ng regular , full-time
     employment that wou l d satisfy the wage requ irement .




                                  55
AR2054 - 79 [09-20-2016 Alberigi Vocational Eva luation Report] at

2078 .



            79.    LINA ' s termination was based exclusively on the

IME Report of Dr . Berman , a vocational assessment TSA , and

LINA ' s surveillance. AR386-89 [0 5 -13-2016 LINA Terminati on

Letter] .



            80 .   On physical examination , Dr . Berman found a

litany of normal findings , including no tenderness, no spasm , no

weakness , and no pain to palpation throughout Thoma ' s cervica l

and thoracolumbar spine and hips . AR1062. Neither on personal

examination nor in the video surveillance did Dr. Berman see any

evidence of abnormal gait. AR1061-62 , AR1064.



            8 1.   Dr . Berman itemi zed the medical records he

reviewed, but otherwise did not discuss , synthesize or weigh

those records , other than to say that the "Radi o l ogical studies

brought to the eva luation by the claimant were reviewed by me in

great detail , and demonstrated findings expected and consisten t

with the claimant ' s surgical history, and did not demonstrate

findings cons istent with functional limitations or disability ."

AR1065 . Although he did not personally review the surveillance

as part of his initial report , LINA requested that he do so and
                                    56
provide an addendum , but his opinion remained the same. AR88

[ACCLAIM Note]        ("Attorney provided request for clarification

regarding info reviewed in IME and SIU was received. Addendum

request sent to Dr . Berman . Amended report received 3/9/2016 and

Dr. Berman opined additional info did not change prior

opinion . ")



               82 .   Dr. Berman did discuss the physical examination

findings noted by other physicians and d i d not explain why he

rejected Thoma ' s subjective complaints of pain , the opinions of

Thoma ' s treating physicians , or the substantial medical

literature corroborating the presence of debilitating pain in

f l atback patients . Id .



               83 .   Dr. Berman did not explain why the evidence of

Thoma ' s condition - such as       (1) sagittal imbalance and other

postural abnormalities ,       ( 2) abnormal gait ,    ( 3) thoracic

pseudarthros i s ,     ( 4) greater trochanter /hip pain ,   ( 5)

degenerative changes of the spine ,            (6) spinal tenderness and

reduced spinal flexibi l ity ,      (7)   lower extremity/lumbar muscle

stiffness/weakness/abnormalities , and (8) significant pain

medication and treatment - failed to corroborate and support

Thoma ' s complaints of pain . Id .



                                          57
             84. Ultimately, Dr. Berman concluded that Thoma has no

functional deficits whatsoever, and was able to return her

former occupation , "full time full active duty." Id.



             85 .   Had LINA not rushed to terminate Thoma's cla im,

it would have received Dr. Vessa's assessment of Dr. Berman's

IME Report, which was later submitted as part of Thoma's appeal:



             I disagree with Dr. Berman's conclusions and, indeed,
             some of his physical findings seem d iffi cul t to
             believe, given Thoma's medical history and my long-
             term care of this patient. In particular, Dr. Berman
             purported to examine Thoma's cervical and
             thoracolumbar spine and to find absolutely no pain,
             tenderness, spasm or atrophy throughout. On repeated
             examination of Thoma, I have observed tenderness and
             spasm of her cervical and thoracolumbar spine , and
             have regularly observed it in the thoracolumbar
             region. Moreover, she has definite paraspinal muscle
             atrophy over the region of (and associated with) her
             massive surgical scarring . Given Thoma's flatback
             syndrome and extensive spine surgery his tory , it would
             be surprising if she exhib it ed no physical examination
             findings of pain, tenderness, spasm and atrophy.
             Flexible open spinal leve ls must adapt to the static
             fused spinal levels, resulting in tenderness and spasm
             from compensatory and unnatural overuse . Indeed , such
             findings are so routine in a patient like Thoma that I
             do not generally include them in my office notes,
             where they would be redundant. Dr. Berman's failure to
             find pain, tenderness , spasm or atrophy anywhere
             throughout Thoma's cervical and thoracolumbar spine,
             is unbelievable, and causes me to question the
             credibility of his findings and conclusions.

See AR1854    [05-13-2016 Dr. Vessa Letter].




                                    58
           86.     Neither Dr. Berman nor LINA made any effort to

reconcile Dr. Berman's conclusion that Thoma had full work

capacity for her own occupation with LINA's prior payment for

two years of "own occupation" benefits based on multiple LINA

medical assessments.     Id.; AR386-89    [05-13-2016 LINA Termination

Letter].



           87 .    The TSA performed in conj uncti on with the

termination of Thoma's claim was based entirely on one medical

opinion - Dr. Berman's. AR1056-57        [01-25-2016 TSA].



           88 .    Based on Dr. Berman's findings, TSA concluded

that Thoma was capable of performing h er former occupat i o n of

"producer ." Id.



           89 .    Neither LINA (in its denial l etter or int er nal

deliberations) nor th e TSA eva lua tor exp lained the apparent

discrepancy between this determination and LINA's own prior

determinations that Thoma was disabled from her own occupation,

or SSA's determination that Thoma was incapable of "any

substantial gainful activity." AR1056-57        [01-25-2016 TSA];

AR386-89 [05-1 3-20 16 LINA Termination Letter].




                                    59
           90 .   Although LINA conducted three total rounds of

surveillance (a total of 11 days)       in June 2014 , October 2014 ,

and June/July 2015 , LI NA relied solely on three activities in

the 20 15 surveillance, one occasion of Thoma sitting for "over

thirty minutes ," one occasion o f her "carrying a red bag and

folding chair over her shoulder," and one occasion of Th oma

"standing for over forty-nine minutes in a sports field " in

making its termination decision. AR386 - 89 [05-13-2016 LINA

Termination Letter], at AR387. LINA made no reference to the

prior surveillance, and LINA continued to pay Thoma LTD benefits

throughout that period and continued to acknowledge she was

disabled and entitled to benefits . Id .



          91.     Treating orthopedic surgeon, Dr . Vessa , viewed

the surveillance and explained why it did not surprise him or

change his opinion o f Thoma ' s disability:



          The surveillance film from June/July , 2015 is not
          substantially different from the surveillance film I
          previously reviewed . The new surveillance again shows
          Thoma engaged only in moderate activities of daily
          living. None of the activities documented are extreme .
          She does not run or kick a ball with her children. She
          walks , stands , sits , and carries l ow weight items. She
          engages in these activities for short durations of
          time, generally not more than 10 minutes , and , on
          occasion for only modestly longer durations - perhaps
          45 minutes or so . In walking activities , Thoma
          demonstrates a slow , distinct gait , slightly leaning
          forward , with stiffness in the hips , that is
                                   60
           characteristic of flat-back syndrome, although on many
           occasions, Thoma is partially obscured, so that it is
           difficult to see her for the entire duration. On most
           of the days, Thoma engages in activities outside the
           h ome that last several hours, at most, and then she
           returns to her home and is inactive the rest of the
           day. She carries a handbag. She drives a car for short
           distances, or sits on her porch while chatting on the
           telephone or looking at a small tablet. She lifts and
           carries a lightweight aluminum f olding chair (over her
           shoulder) for the short distance from a local pool to
           her car, in a dedicated parking area for the pool.
           There are long periods of time between the filmed
           activities, when she is apparently resting.

           I have treated and observed Thoma as a patient for ten
           years . The symptoms she has described are consistent
           with my clinical observations and findings, with her
           medical history, and with her ob jective test results.
           The activities documented on surveillance are
           consistent with those she has reported to me and it is
           my opinion that they do not in any way contradict the
           restrictions and limitati ons I have previously
           provided, nor do they contradict Thoma's reported pain
           or disability.

AR1854   [05-1 3 -201 6 Dr. Vessa Letter]. See also AR1174-75 [10-12-

2015 Dr. Vessa Letter]    (addressing ear li er surveillance.)



           92 .   Responding to the significance Dr. Berman

attributed to the surveillance activities, Dr. Valenza also

explained why those activities did not surprise him or change

his opinion of Thoma's disability. AR1943 [04-11-2016 Dr.

Valenza Letter].



           93 .   Thoma explained that the surveillance did not

contradict what she had r eported to LINA as her activities, nor
                                  61
do they contradict her disability. AR1989 - 92 [11 - 07 - 2016 C.

Thoma Letter].



           94 .   At the appeal stage , LINA retained Dr . Howard

Grattan to conduct a paper review of Thoma's claim . AR1783-90

[01-13-2017 Dr. Grattan Peer Consultant Report].



           95.    It appears that the documentation reviewed by Dr.

Grattan included Alberigi 's vocational evaluation report and the

SSD claim file information, amid a plethora of medical and other

documentation . AR1783-1790 , at 1788.



           96.    Dr. Grattan provided a 4- sentence summary

synopsis of Alberigi's report, but no actual assessment of the

report . AR1797-98.



           97.    Although Dr. Berman ' s report is listed as an item

Dr. Grattan reviewed (AR1784), the report is not further

discussed other than to note that Thoma's providers disagreed

with his assessment . AR1797



           98 .   Dr . Grattan lists and describes the surveillance,

but he nowhere makes any findings or draws any conclusions from

this evidence . AR1785 , AR1787, AR1794 , AR1795 .
                                   62
           99.    Dr. Grattan's report contains no discussion of

the SSA claim file's vocational reasoning and rationale , as set

forth in the SSA Disability Determination Explanation.       Id .



           100. The first nine pages of Dr . Grattan ' s report are

little more than a list of the evidence he examined. AR1783 - 91 .

The last 7 - page "Clinical Summary" (AR1793-99) is a descriptive

summary of the evidence (without any evaluative commentary or

assessment) , and the gist of his opinion is contained in the 2 -

page Recommendations/Rationale (AR1792 - 93) .



           101.   The Recommendation/Rationale includes several

additional descriptive summaries of selected medical evidence

but does not exp lain why these were selected from the remainder

of the evidence or how they are logically related to his

opinion. Id .



           102 . Dr . Grattan concedes that Th oma (i) is limited ,

(ii) has an "e xtens i ve surgical" history ,   (iii) has "alteration

of spinal kinesiology ," and (iv) that "medically necessary work

and activity restrictions are required." AR1792 .




                                  63
           103 . Dr . Grattan rejected Thoma ' s described severity

of pain and instead focused on an assessment of what the

"objective" evidence suggested about her physical functional

ability . He concedes that Thoma ' s " reports of pain are

appreciated and are explained by her history of extensive

surgery , " and rejects those complaints because "the objective

f i ndings do not explain why the claimant would not have the

ability to function within the restrictions outlined below"

AR1791-92 [01 - 13 - 2017 Dr . Grattan Peer Consultant Report] . This

is similar to a finding made by Dr. Garvey , an earlier LINA

medica l consultant . AR679 ("[A]lthough I do believe that Thoma

may experience pain in the cervical , thoracic , lumbar and hip

regions , the subjective complaints of limitations outweigh the

objective findings and observations ." ) .



           104 . Dr . Grattan summarized the findings and opinions

of Dr. Vessa and Dr. Valenza , but did not provide a critical

assessment of their opinions or why he disagrees with them.

After receiving responses to his questions , he dismissed these

responses, stating that they "[did] not change my opinion as the

providers are describing pain reports without ongoing

neurological deficits. " AR1791. Dr. Grattan has not described

the specific neurological deficits that would satisfy him, nor



                                  64
has he explained why the various objective abnormal findings

documented in Thoma's medical record are insufficient.



          105. Dr . Grattan supplies very specific restrictions

and limitations, AR1793 , but does not explain why these

particular restrictions are supported by the "objectiveu

evidence, while the restrictions supplied by or: Vessa, Dr.

Valenza , and Dr. Implicito are not.



          106. Dr. Grattan's restrictions and limitations are:



          From a physical medicine and rehabilitation and pain
          perspective , the claimant is functionally impaired,
          but not restricted from all work activity. Medically
          necessary work activity restrictions include lifting ,
          carrying, pushing and pulling 10 pounds occasionally
          and less than 10 pounds frequently. No climbing
          ladders , poles or working at unprotected heights . No
          operating heavy machinery. No crawling or balancing .
          Occasionally kneeling, squatting , crouching, and
          climbing stairs . Reaching overhead and below the waist
          occasionally; reaching at waist level is without
          restrictions. Fingering, handling , feeling, gripping
          and grasping may be done constantly. Walking and
          standing combined for 10 minutes continually and up to
          two hours per day. Sitting is restricted to 60 minutes
          continually , up to six hours per eight hour day .

AR1793.



          107. None of LINA's examining or paper review

physicians have alleged that the evidence suggested that Thoma


                                65
was malingering , exaggerating or otherwise dissembling her

condition or pain . AR1783-90 [01-13 - 2017 Dr . Grattan Peer

Consultant Report] ; AR1060 - 65 [12 - 16 - 2015 Berman IME Report] ;

AR672 - 79 [12 - 28 - 2014 Dr . Garvey IME Report] .



            108. Dr . Grattan opined that " [o ] bjectively , there is

no evidence of motor weakness." AR1792 . However , he does not

identify the record on which that determination is based .



            109 . Dr. Grattan opined that "there was n o evidence of

adverse [opioid pain medicat i on ] side effects nor is there

evidence that suggests the claimant is cognitively impa i red ,"

AR1973, but did not address Dr. Vessa ' s and Dr . Valenza ' s

statements that her medication would need to be increased so as

to allow her to perform the duties of a sedentary occupation .



           110 . LINA provided its vocational consultant with Dr .

Grattan ' s report . AR67   [Appeals TSA" Request]     ("Please complete

Appeals TSA based on R/Ls obtained from PR Report completed by

Dr. Howard L. Grattan .. . . ") ; AR1778 - 80 [01-20 - 2017 Transferable

Skills Analysis]    (" Occupations were identified based on the Peer

Review by Dr . Grattan dated 1/13/17 " ).




                                     66
            111. The TSA on appeal was conducted by Melissa

Mendez , a vocational rehabilitation consu l tant who was involved

in the TSA obtained at the time Thoma ' s claim was terminated.

AR1055 , AR1058 , AR1778 - 79 .



            112. LINA provided Ms . Mendez with neither the

Al berigi Report , nor the SSA Disability Determination

Explanation , which included its own vocational assessment .

AR2080-151 ; AR2034-49 ; AR2047-49 .



            113 . The TSA purported to find alternate occupations

Thoma was able to perform and that satisfied the Plan ' s wage

requirement . AR1778 - 80 . In its letter dated January 27 , 2017 ,

LINA upheld its termination of Thoma ' s LTD Plan benefits based

on these two opinions . AR371 et seq .



            114 . With regard to SSA ' s claim file , the LINA appeal

denial letter explained that " [t ] he claim file has been reviewed

in its entirety , as a whole " but that "[t]he criteria used by

the SSA may d i ffer from the requirements of the policy under

which your c l ient is covered. " AR373 .



            115 . Although Thoma contended that   (i ) SSA ' s criteria

do differ and , indeed , are more stringent , and (ii) no special
                                   67
rules were applied in her case , LINA did n ot state specifically

how the criteria differed, or how that difference was relevant

to LINA's determination that the SSA information be given no

weight . Id.



           116. LINA 's ACCLAIM Notes state : "SS award is relevant

and was given cons iderat i on in my consideration .

Information fr om SSA was reviewed by Board Certified Physicians

in PMR . Claim file reviewed in its entirety , as a whole.

Proceeding with c laim decision ." AR63 . LINA ' s internal policies

and procedures provide that a claim examiner should:



      •    Document the specific information or circumstances
           supporting the determination that the award is of
           less er or no relevance in the c laim file;
      •    Clearly explain to the c laimant in writing the
           basis(es) for the determination that the award is of
           lesser or no relevance . That explanation should
           include the specific information, circumstances and/or
           policy language relevant to the determination and its
           relation to the Disability liability decision .

AR2312 .



IV. Conclusions of Law



   1. The LTD Plan is an ERISA plan and is subject to ERISA law

     and regulations. ERISA §§ 3(1) , 3(3) , 4(a), 502(a) (1) (B)



                                 68
      and (a) (3) , 29 U.S . C . §§ 1002 (1) and (3) , 29 U. S . C . §

      1003 (a ) , 29 U.S . C . §§ 1132 (a) (1) (B) and (a) (3).



   2. The Benefits Determination is Subject to De Novo Review.


             In an action brought by a plan beneficiary to recover

plan benefits under     §   1132 (a) (1 ) (B), "a denial of benefits .

is to be reviewed under a de nova standard unless the benefit

plan gives the administrator                discretionary authority to

determine eligibility for benefits or to construe the terms of

the plan. " Firestone Tire      &   Rubber Co . v . Bruch , 489 U.S. 101,

115 (1989). Language that confers discretionary authority must

be clear , as "[a]mbiguities are construed in favor of the plan

beneficiary." Krauss v . Ox ford Health Plans, Inc.,          517 F . 3d 614 ,

622   (2d Cir. 2008). Discretionary language in non - Plan auxiliary

documents , such as summary plan descriptions          ("SPDs") , is

ineffectual . See, e.g ., CIGNA Corp. v . Amara , 563 U.S.         421 , 438

(2011) ; Durham v . Prudential Ins. Co . of Am ., 890 F.Supp . 2d 390 ,

395-96 (S . D.N . Y. 2012) .



            Here, the Group Policy contains no discretionary

authority and it contains an integration clause : "[t]he entire

contract will be made up of the Policy , the application of the

Employer , a copy of which is attached to the Policy , and the

applications , if any , of the Insureds ." AR40.
                                       69
            The document t hat Defendants advance as conferring

discretion is the Appointment of Cl aim Fiduciary ("ACF" ) . ARl.

However , this argument fails . The AC F was never disc l osed before

the commencement of this action , is not an amendment , and was

not endorsed on or attached to the Group Policy . Id . Neither

LINA nor Fox News provided the ACF as part of the Group Policy ,

and while the ACF "authorized the i ssuance of appropriate

amendments , " no such amendment was ever proffered . Id .



            In Barbu v . Life Ins . Co . of N . Am ., an identical LINA

ACF was deemed insufficient to confer discretionary authority.

987 F . Supp . 2d 281 , 286-289 (E . D.N . Y. 2013)   (citations omitted) .

There , the court noted that the ACF could not be enforceab l e as

an amendment to the Policy , because the "t h e amendment provision

require[d] any amendment to be ' endorsed on , or attached to , the

Policy ,'" but the plaintiff had not received the ACF until

discovery and the defendant made no attempt to show that the ACF

otherwise complied with the amendment provision. Id. at 288 n . 4.

(citations omitted) . For these same reasons , the ACF here is not

part of the Plan and the proper standard of review as to the

benefits determination is de novo .




                                      70
               Even if the Policy did confer discretionary authority ,

de nova review would still be appropriate because Defendants

have failed to demonstrate that they complied with ERISA's

procedural regulations. See Halo v . Yale Health Plan , 819 F. 3d

42 , 57 - 58   (2d Cir . 2016)     (" [A] plan ' s failure to establish or

follow the claims -p rocedure regulation entitles the claimant to

have his or h er claim reviewed de nova in federa l court ." ) ;

Schuman v. Aetna Life Ins . Co ., 2017 WL 1053853 , at *12

(S . D. N. Y. Mar . 20, 2017)      (applying de nova rev i ew instead of

arbitrary and capricious review because defendants failed to

establish that they substantially complied with ERISA's claims-

procedure regulation) .



               In this case , LINA violated ERISA ' s procedural

regulations i n two ways. First, LINA violated the ERISA

regulations by withholding the Alberigi vocational evaluation

report from its vocational consultant and failing to consider

that report on review, and also by withholding from its

vocational consultant the SSA Disab i lity Determination (which

included its own vocational assessment) . AR2080 -1 51 ; AR2034-49 ;

AR2047 - 49 . These actions violated the ERISA provision requir in g

LINA to provide a " review that takes into account all comments,

documents , records , and other information submi tted by the

claimant ." 29 C . F . R.   §   2560 . 503 -l (h) (2) (iv)   (applied to
                                           71
disabi li ty claims via 29 C .F. R. §2560 . 503 -l (h) (4)) . See, e.g .,

Aitken v . Aetna Life Ins . Co ., 2018 WL 4608217 , at *38 - 43

(S.D . N. Y. Sept . 25 , 2018)   (de nova review proper where defendant

did not demonstrate that it t ook vocatio nal eva lua tion into

account in its decisionmaking process , nor that its failure to

do so was inadvertent and harmless); Schuman v. Aetna Life Ins .

Co ., 2017 WL 1053853 , at *16 (D. Conn . Mar . 20 , 2017)      (defendant

violated ERISA by relying on medical consultant ' s assessment of

claimant ' s vocational report) .



               LINA also violated ERISA's procedural regulations when

it failed - despite requests from Thoma - to produce (i)           SIU

Claim Referral forms or (ii) applicable internal policies . ACW

Deel .   ~   19 & Ex . 3 . ERISA requires that there be a procedure to

make "relevant documents " available to the claimant on appeal .

29 C . F . R. §§ 2560 . 503-l(h) (2) (iii) . ERISA defines " relevant

documents" as including any document that "[d]emonstrates

compliance with the administrative process and safeguards

required pursuant to paragraph (b) (5) ," which in turn requires

that the claims procedures ensure that plan provisions are

applied in a consistent manner , as well as any document that

" constitutes a statement of policy or guidance with respect to

the plan concerning the denied treatment option or benefit for



                                      72
the claimant ' s diagnosis." 29 C.F . R .   §   2560 . 503-l(m) (8) (iii) ,

(iv).



             It appears that LINA concedes that the SIU Claim

Referral forms and the SIU/Surveillance Instruction form are

part of the record . ACW Deel . 1 19(b). The internal guidelines

at issue here are relevant to a consideration of whether the

claims procedure was applied consistently . See Schuman v . Aetna

Life Ins. Co ., 2017 WL 1053853, at *16 (D . Conn. Mar . 20 , 2017);

Kruk v . MetLife Ins . Co. , 267 F.R.D. 435 , 437-38        (D. Conn . May

27 , 2010) ; Glista v. Unum Life Ins. Co . of Am ., 378 F.3d 113,

124 (1st Cir . 2004) . These policies and procedures were

specifically requested in counsel ' s request for the

administrative record, but were provided to Thoma for the first

time as part of discovery in this case . See ACW Deel . 1 19(b) ,

Ex. 3 .



             In light of the above, Thoma ' s benefits determination

is subject to a de nova standard of review.



   3. Thoma is entitled to LTD benefits from May 13, 2016 to the

        present.




                                    73
             ERISA provides that a "civil action may be brought .

. by a participant or beneficiary .                . to recover benefits due

to him under the terms of the p l an , to en f o r ce his rights under

the terms of the plan , or to clarify his f u ture benefits under

the terms of the plan ." Decesare v . Aetna Life Ins.              Co ., 95

F.Supp . 3d 458 , 479 - 80   (S . D. N. Y. 2015)   (citing 29 U. S.C .   §


1132 (a) (1) (B)) .



             " [U]pon de novo review , a district court may render a

determination on a claim without deferring to an administrator ' s

eva l uat i on of the ev i dence ." Locher v . Unum Life Ins . Co . of

Am. , 389 F. 3d 288 , 296 (2d Cir . 2004) . Under this standard , the

claimant mu st prove by a preponderance of the evidence that she

is disabled within the meaning of the p l an . See , e . g ., Paese v .

Hartford Life     &   Accident Ins . Co ., 449 F . 3d 435 , 441     (2d Cir .

2006) ; Mario v . P & C Food Mkts ., Inc ., 3 1 3 F . 3d 758 , 765           (2d

Cir . 2002) . Here , that means Thoma must show that she i s " unable

to perfo r m the materia l duties of any occu pation for which .

she is , or may reasonably become , qualif i ed based on education ,

training or experience " and " unable to ea r n 60 % or more of .

her I ndexed Ear n ings. " AR20 .



            LINA terminated Thoma ' s claim based on Dr . Berman ' s

IME report , the TSA (wh i ch considered Dr . Berman ' s opin i on to
                                         74
the exclusion of all other medical evidence in LINA ' s

possession) , and the 2015 surveillance. AR386 - 89 ; ACW Deel . Ex.

3 . However, the evidence provided by these materials does not

outweigh the evidence supporting Thoma ' s claim.



            Dr. Berman , in making his determination that Thoma was

fully abl e to return to her former occupation , did not explain

why he rejected Thoma ' s complaints , the opinions of her treating

physicians , or the medical literature corroborating her

experience . AR1065 ; AR88 . Moreover , there was no attempt to

reconcile Dr . Berman ' s conclusions with LINA's prior benefit

payments to Thoma (which were based on several medical

assessments made by LINA) or SSA ' s determination that Thoma was

incapable of " any substantial gainful activity ." AR1854 ; AR386 -

89 , AR1056-57 ; AR386 - 89 .



            Additionally , although LINA ' s surveil l ance in 201 5

revealed that Thoma sat for over 30 minutes , carried a bag and

folding chair over her shoulder , and stood for over 49 minutes

in a sports field , Dr . Vessa and Dr . Valenza- - two of Thoma ' s

treating physicians--found that these activities are not

inconsistent with Thoma's reported disabi l ity. AR386-89 , AR1854 ,

AR1174 - 75 , AR1943. Dr . Vessa also noted that there are "long



                                    75
periods of time between the filmed activities , when [Thoma] is

apparently resting." AR1854 .



          On appeal , LINA enlisted the assistance of Dr. Grattan

to co ndu ct a paper review of Thoma's claim . AR1783-1798 . Dr.

Grattan found that Thoma could function within a set of specific

restrictions , but offered little by way of substantive analysis,

particularly any discussion as to why his opinion differed fr om

the opinion of other evaluators who had previously assessed

Thoma ' s condition and ability to return to work . Id . Also as

part of the appeal, LINA ' s vocational consultant determined that

Thoma was able to perform alternate occupations that satisfied

the Plan ' s wage requirement. AR1778-80.   While LINA provided its

vocational consultant with Dr. Grattan's report , i t did not

provide her with Alberigi's report or the SSA Disability

Determination Explanation . AR2080-151; AR2034-49; AR2047 - 49 .



          At the same time, there is ample evidence in the

record that Thoma is entitled to LTD benefits under the Plan .



          Thoma has suffered from scoliosis-related health

problems for the majority of her life, having had her first

correct i onal surgery at 14 years old and several more after

that. AR727 , AR922, AR1248, AR17 61 , AR1853, AR1983 , AR1540,
                                 76
AR1759, AR1853 , AR1983 , AR2026. The abnormalities resulting from

her condition and surgical history have been documented on

multiple occasions by various evaluators. As a result of the

pain she experiences , Thoma has engaged in pain - reduction

treatment efforts that may reasonably be expected to limit her

ability to focus, and remain alert or attentive . AR672 et seq. ;

AR1761 - 62 ; AR1105 - 1208; AR1983 - 93; AR1201. Medical literature

details the impairments associated Thoma ' s first surgery ,

particularly the risk of developing flatback syndrome , and

corroborates Thoma ' s complaints more generally. See , e . g .,

AR2165 , AR590 , AR1322 et seq. , AR1342 , AR1353 . Witness

statements support the characterization of Thoma as someone who

loved her work but is severely restricted in her actions as a

result of her condition . AR1652 , AR1651 , AR 1653 - 55 . There has

been no allegation from any of Thoma ' s numerous examining or

paper review physicians that she was exaggerating her pain .

AR1853 - 55 ; AR1783-90 ; AR1060-65 ; AR672 - 79.



           LINA approved Thoma for disability benefits , after its

own medical examinations, several times . AR304 - 32 ; AR21 ; AR51 ;

AR275 - 770; AR249-51 ; AR672-79 ; AR209-10 ; AR200 - 01 ; AR194 . Th e

findings in those examinations echo Thoma ' s present and past

complaints, for example , that she has difficulty sitting for

extended periods of time . See, e . g ., AR1195 - 1208 ; AR745 ; AR733 ;
                                     77
AR727; AR724; AR1248; AR1252; AR1255; AR1261; AR1258; AR1263;

AR792-93; AR1176-77. In 2014, LINA prompted Thoma to apply for

social security benefits, apparently on the presumption that her

disability would continue. AR264; AR268; AR806; AR33.



          The SSA found Thoma's claims credible and consistent

with objective medical evidence, and that she was continuously

disabled under Social Security's rules. AR2054-62. Additionally,

the SSA opted not to review Thoma's medical evidence again until

three years after it made this determination, as it deemed that

"cessation of disability, as defined by SSA, is

unlikely/improbable during the intervening 3-year interval." Id.

While the SSA decision is not conclusive, it is surely a

relevant piece of evidence in support of Thoma's claim. See

Billinger v. Bell Atlantic, 240 F.Supp.2d 274, 285   (S.D.N.Y.

2003). Its evidentiary value is particularly clear here, where

the SSA finding is corroborated by evidence in the

administrative record. Cf. Alfano v. CIGNA Life Ins. Co. of

N.Y., 2009 WL 222351 at *17 (S.D.N.Y. Jan. 30, 2009)    ("Because

it is probative of [plaintiff's] entitlement to benefits under

the Plan, and is corroborated by record evidence establishing

Alfano's disability, the Court accords the SSA determination

substantial weight.").



                               78
             Both of Thoma's principal treating physicians have

stated that Thoma is disabled from any regular employment.

AR870; AR792-93; AR1174-77; AR1853-55; AR1943. These physicians

found Thoma's complaints to be entirely credible and consistent

with her lengthy medical history. AR1943; AR672-79; AR1853-55;

AR1849-52.



             Alberigi, who has 35 years of experience providing

vocational and rehabilitation counseling and who has served as a

Vocational Expert for the SSA and Vocational Case Consultant for

the DOL, disagreed with several of LINA's findings. AR2080. Of

particular note, Alberigi found that the TSA was based

exclusively on the opinion of Dr. Berman, without consideration

of countervailing evidence, and failed to take into account

Thoma's reliance on pain medications. AR2054-58. Additionally,

Alberigi found that the TSA improperly calculated the wage data.

Id. For these and other reasons, Alberigi concluded that Thoma

was disabled under the LTD Plan's definition of disability.       Id.



             In sum, Thoma has shown by a preponderance of the

evidence that her long history of health troubles related to her

spine, hip, and other conditions, as well as the medications

required to treat the pain associated with those difficulties,

has left Thoma "unable to perform the material duties of any
                                  79
occupation for wh i ch .             . she is, or may reasonably become,

qualified based on education, training or experience" and

"unable to earn 60 % or more of her Indexed Earnings." As a

consequence , Thoma's claim is reinstated; she is entitled to LTD

Plan benefits from May 13, 2016 to the present . 4 Paese , 449 F.3d

at 441; Kinstler v. First Reliance Standard Life Ins . Co ., 181

F.3d 243 , 245       (2d Cir . 1999).



   4. Thoma is entitled to pre-judgment interest and her

       reasonable attorneys' fees.



              A. Reasonable Attorneys' Fees and Costs




              ERISA ' s fee shifting provision provides that the court

"in its discretion may allow a reasonable attorney's fee and

costs .        . to either party." 29 U.S.C. § 1132(g) (1) . "It is

well-established that 'Congress intended the fee provisions of

ERISA to encourage beneficiaries to enforce their statutory

rights.'" Donachie v. Liberty Life Assur . Co . of Boston, 745

F.3d 41, 45-46 (2d Cir . 2014)              (quoting Slupinski v . First Unum



         Th oma is e n titled to a n award of benefits , as opposed to r ema n d ,
b ec a use the difficult y is not t h at t he admini s t r at i ve r eco r d was i ncomplet e,
b ut that a denial of benefit s b a s ed on the r ecord was unreasona bl e . Zer v os v .
Ver i zon N. Y ., Inc ., 277 F . 3d 635 , 648 (2d Ci r . 2002) (inte rn a l citation and
q uotation marks omitted) .

                                              80
Life Ins . Co ., 554 F.3d 38 , 47    (2d Cir. 2009)). "[W]hether a

plaintiff has obtained some degree of success on the merits is

the so l e factor that a court must cons i der in exercising its

discretion" to award attorneys '      fees . Id . at 46 (citing Hardt v.

Reliance Std. Life Ins. Co. , 560 U. S. 242, 254 - 255       (2010)) .



             Thus , because she has had "some degree of success on

the merits," Thoma is entitled to her reasonable attorneys '             fees

and costs. Cf. Donachie , 745 F . 3d      at 46 ("[I]n light of the

ERISA fee provision ' s statutory purpose           . granting a

prevai li ng plaint i ff ' s request for fees i s appropriate absent

some particular justif i cation for not doing so. " )       (quotation

marks and internal c i tations omitted). ; Alfano v . CIGNA Life

Ins . Co ., 2009 U.S. Dist . LEXIS 28 11 8 , at *2 - 3 (S.D . N. Y., Apr .

2. 2009) .



             B. Pre-judgment Interest



             The dec i sion to award prejudgment interest to a

successful ERISA cla imant, "like the decision to award

attorney's fees,    is committed to the sound discretion of the

district court." Slupinski , 554 F.3d at 53 - 54. Moreover , "like

an award of an attorney ' s fees for a successfu l ER I SA claim by

an employee benefit plan participant, prejudgment interest is an
                                     81
element of [the plaintiff's] complete compensation." Id. "[T]he

factors that the district court is to consider in determining

whether to award prejudgment interest are (i) the need to fully

compensate the wronged party for actual damages suffered,      (ii)

considerations of fairness and the relative equities of the

award,   (iii) the remedial purpose of the statute involved,

and/or (iv) such other general principles as are deemed relevant

by the court." Id. at 55.



           Thoma is entitled to pre-judgment interest because of

the equities, the need to fully compensate Thoma, and the

remedial purposes of ERISA.



           V. Conclusion



           Based on the findings of fact and conclusions of law

set forth above, Plaintiff's motion for judgment on the

administrative record is granted and Defendants' motion for

judgment on the administrative record is denied.



           It is so ordered.




                                 82
New York, NY
December!/' 2018




                   83
